Exhibit 10.2

EXECUTION VERSION

 

 

INVESTMENT AGREEMENT

dated as of August 20, 2008

between

X-RITE, INCORPORATED

and

EACH OF

THE INVESTORS PARTY HERETO

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page Article I    Purchase; Closings   

1.1

   Purchase    1

1.2

   Closing    1 Article II    Representations and Warranties   

2.1

   Disclosure    5

2.2

   Representations and Warranties of the Company    6

2.3

   Representations and Warranties of the Investors    20 Article III   
Covenants   

3.1

   Filings; Other Actions    23

3.2

   Access to Information    26

3.3

   Conduct of the Business    27

3.4

   Confidentiality    28

3.5

   Option Plan    28 Article IV    Additional Agreements   

4.1

   Standstill Agreement    28

4.2

   Transfer Restrictions    31

4.3

   Governance Matters    32

4.4

   Observer Rights    34

4.5

   Preemption Rights    34

4.6

   Legend    35

4.7

   Exchange Listing    35

4.8

   Use of Proceeds    36

4.9

   Transaction Fee    36

4.10

   Amendments to Equity Investment Agreement    36

 

i



--------------------------------------------------------------------------------

Article V    Termination   

5.1

   Termination    36

5.2

   Effects of Termination    38 Article VI    Miscellaneous   

6.1

   Survival    39

6.2

   Expenses    39

6.3

   Amendment    39

6.4

   Waivers    39

6.5

   Counterparts and Facsimile    39

6.6

   Governing Law    39

6.7

   WAIVER OF JURY TRIAL    39

6.8

   Notices    40

6.9

   Entire Agreement, Etc    41

6.10

   Other Definitions    41

6.11

   Captions    43

6.12

   Severability    43

6.13

   No Third Party Beneficiaries    44

6.14

   Time of Essence    44

6.15

   Public Announcements    44

6.16

   Specific Performance    44

6.17

   Independent Nature of Investors’ Obligations and Rights    44

 

ii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:   Form of Legal Opinion Exhibit B:   Form of Registration Rights
Agreement Exhibit C:   Form of Amendment to Shareholder Protection Rights Plan

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Location of
Definition

Affiliate    6.10(b) Agreement    Preamble Acquisition Proposal    6.10(a)
Acquisition Proposal Documentation    3.1(e) beneficially own    4.1(c)
beneficial ownership    4.1(c) Benefit Plan    2.2(c)(i) Board of Directors   
2.2(d)(i) Board Recommendation    3.1(b) Board Representative    4.3(a) business
day    6.10(f) Capitalization Date    2.2(b)(i) Change of Control    4.1(c)
Change of Recommendation    3.1(e) Closing    1.2(a) Closing Date    1.2(a) Code
   2.2(i) Common Stock    Recitals Company    Preamble Company Financial
Statements    2.2(f) Company Preferred Stock    2.2(b)(i) Company Reports   
2.2(g)(i) Company Requisite Vote    2.2(d)(i) Company Significant Agreement   
2.2(l) Company Subsidiary    2.2(a)(ii) Company 10-K    2.1(c)(2)(A) Company
10-Q    2.1(c)(2)(B) Confidentiality Agreement    6.10(g) control/controlled
by/under common control with    6.10(b) Disclosure Schedule    2.1(a)
Environmental Laws    2.2(s)(ii) Environmental Permits    2.2(s)(ii) Equity
Investment Agreement    Recitals Equity Investor    Recitals Equity Securities
   4.1(c) ERISA    2.2(r)(i) Exchange Act    2.2(g)(i) First Lien Credit
Facility    4.8(a) First Lien Forbearance Agreement    6.10(h) Governmental
Entity    2.2(e) Group Members    5.1(j) herein/hereof/hereunder    6.10(e) HSR
Act    3.1(a)

 

iv



--------------------------------------------------------------------------------

Term

  

Location of
Definition

including/includes/included/include    6.10(d) Indebtedness    2.2(b)(ii)
Intellectual Property    2.2(v) Investor(s)    Preamble knowledge of the Company
   2.2(h)(ii) Leases    2.2(h)(ii) Liens    2.2(c) Material Adverse Effect   
2.1(b) Materials of Environmental Concern    2.2(s)(ii) NAICS Code    2.3(j)
NASDAQ    1.2(c)(ii)(D) NASDAQ Rules    2.2(d)(i) New Securities    4.5 Observer
   4.4 or    6.10(c) Other Investors    5.2(a) Owned Real Property   
2.2(h)(iii) permitted activities    4.1(b) person    6.10(i) Previously
Disclosed    2.1(c) Purchased Securities    Recitals Purchase Price    1.2(b)(i)
Recapitalization    1.2(c)(ii)(F) Release    2.2(s)(ii) Representatives   
3.1(d) Rights Plan    2.2(b)(i) Sagard    Preamble SEC    2.1(c)(2)(A) Second
Lien Credit Facility    4.8(a) Second Lien Forbearance Agreement    6.10(j)
Securities Act    2.2(g)(i) Shareholder Proposal    2.2(d)(i) Shareholders’
Meeting    2.3(g) Sponsor    2.3(i) Standstill Termination Date    4.1(c)
Subsidiary    2.2(a)(ii) Superior Proposal    6.10(i) Tax Return    2.2(i) Taxes
   2.2(i) Termination Date    5.1(b) Termination Fee    5.2(a) Tinicum   
Preamble Transfer    4.2(a) Voting Debt    2.2(b)(i) Voting Shares    4.1(c)

 

v



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT dated as of August 20, 2008 (this “Agreement”), between
X-Rite, Incorporated, a Michigan corporation (the “Company”), and Sagard Capital
Partners, L.P. (“Sagard”) and Tinicum Capital Partners II, L.P., Tinicum Capital
Partners II Parallel Fund, L.P., and Tinicum Capital Partners II Executive Fund,
L.L.C. (collectively, “Tinicum”) (Sagard and Tinicum each an “Investor” and
collectively, the “Investors”).

RECITALS:

A. The Investment. As of the date hereof, the Company has 100,000,000 authorized
shares of common stock, $0.10 par value per share (“Common Stock”), of which, as
of August 18, 2008, 29,605,684 shares were issued and outstanding.

B. The Issuance. The Company intends to issue in a private placement, and the
Investors intend to purchase from the Company, 18,333,334 shares of Common Stock
in the aggregate, to be allocated among the Investors in the amounts set forth
in Schedule 1.1 to this Agreement. The shares of Common Stock to be purchased by
the Investors are herein called the “Purchased Securities”. For purposes of this
Agreement, the term “Transaction Documents” refers collectively to this
Agreement and the Registration Rights Agreement (as hereinafter defined), in
each case as amended, modified or supplemented from time to time in accordance
with their respective terms.

C. The Equity Investment. Concurrently with the execution of this Agreement,
OEPX, LLC (“Equity Investor”) and the Company have entered into an Investment
Agreement (the “Equity Investment Agreement”) for the sale by the Company to
Equity Investor of 28,571,429 shares of Common Stock for an aggregate purchase
price of $100,000,001.50, in each case subject to increase as set forth in the
Equity Investment Agreement.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

PURCHASE; CLOSINGS

1.1 Purchase. On the terms and subject to the conditions set forth herein, each
Investor will purchase from the Company, and the Company will sell to each
Investor, at the Closing (as hereinafter defined), the number of shares of
Common Stock which appears opposite such Investor’s name on Schedule 1.1 to this
Agreement.

1.2 Closing.

(a) Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, the closing of the purchase of the Purchased Securities by the
Investors pursuant hereto (the “Closing”) shall occur at the offices of
Shearman & Sterling LLP located at 599 Lexington Avenue, New York, New York, as
soon as practicable, but in no event later than the second business day after
the satisfaction or waiver of the conditions set forth herein (excluding



--------------------------------------------------------------------------------

conditions that, by their terms, cannot be satisfied until the Closing);
provided, that, at, prior to, or substantially simultaneous with the Closing,
the Company and the Investor shall receive the written notice of the
Administrative Agent (as defined the First Lien Forbearance Agreement) provided
for in the last paragraph of Section 6 of the First Lien Forbearance Agreement
and the written notice of the Lead Arranger (as defined in the Second Lien
Forbearance Agreement) provided for in the last paragraph of Section 6 of the
Second Lien Forbearance Agreement. The date of the Closing is referred to as the
“Closing Date.”

(b) Subject to the satisfaction or waiver on the Closing Date of the applicable
conditions to Closing in Section 1.2(c), at the Closing (i) each Investor will
deliver to the Company, by wire transfer of immediately available funds, the
purchase price which appears opposite such Investor’s name on Schedule 1.1 to
this Agreement (the “Purchase Price”) and (ii) the Company will deliver to each
Investor certificates representing the number of shares of Common Stock which
appears opposite such Investor’s name on Schedule 1.1 to this Agreement.

(c) Closing Conditions. (i) The respective obligations of each Investor, on the
one hand, and the Company, on the other hand, to consummate the Closing are
subject to the fulfillment or written waiver by the Investors and the Company
prior to the Closing of the following conditions:

(A) the Shareholder Proposal shall have been approved by the shareholders of the
Company by the Company Requisite Vote;

(B) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing and no lawsuit shall have
been commenced by a Governmental Entity seeking to effect any of the foregoing;
and

(C) any approvals or authorizations of or notices to (or expiration or
termination of any applicable waiting periods of) the Governmental Entities
specified on Section 2.2(e) of the Disclosure Schedule shall have been received
or made (or have occurred) as applicable.

(ii) The obligation of each Investor to consummate the purchase of Purchased
Securities at the Closing is also subject to the fulfillment or written waiver
by such Investor at or prior to the Closing of each of the following conditions:

(A) (x) the representations and warranties of the Company set forth in this
Agreement (excluding the representations and warranties of the Company set forth
in Sections 2.2(b), 2.2(j), 2.2(n) and 2.2(x)) shall be true and correct
(without regard to “materiality” (except (i) with respect to the representations
and warranties of the Company set forth in Section 2.2(f) and 2.2(g)(ii), which
shall be interpreted with regard to such qualification and (ii) for those
references to a “material” property, contract or other asset or item in a
representation or warranty that requires the Company to identify or list any
such “material” properties, contracts,

 

2



--------------------------------------------------------------------------------

assets or items in a Section of the Disclosure Schedule) or “Material Adverse
Effect” qualifications included therein) as of the date of this Agreement and as
of the Closing Date as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct as of such other
date), except to the extent that the failure of such representations and
warranties to be so true and correct, individually or in the aggregate, does not
have and would not be reasonably likely to have a Material Adverse Effect (it
being understood by the parties that, with respect to the representations and
warranties included in clause (i) and (ii) above, any determination of whether
there has been a breach of such representations and warranties shall be made
with regard to the “materiality” qualifier included therein; provided, however,
that once a breach of any such representations and warranties has been
established, then any determination as to the effect of any such breach shall be
made without regard to “materiality”), (y) the representations and warranties of
the Company set forth in Section 2.2(b), 2.2(n) and 2.2(x) shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such other date), and (z) the representations and warranties of
the Company set forth in Section 2.2(j) shall be true and correct in all
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date;

(B) the Company shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing;

(C) the Company shall have received, or shall concurrently receive, proceeds
from the sale of Common Stock to the Equity Investor pursuant to the terms of
the Equity Investment Agreement of not less than $100,000,000 on or prior to the
Closing Date;

(D) the shares of Common Stock to be issued at the Closing shall have been
authorized for listing on the NASDAQ National Market System (“NASDAQ”) or such
other market on which the Common Stock is then listed or quoted, subject to
official notice of issuance;

(E) such Investor shall have received a certificate, dated the Closing Date,
signed on behalf of the Company by the Chief Executive Officer or the Chief
Financial Officer of the Company (in each case without personal liability),
certifying on behalf of the Company that the conditions specified in the
foregoing clauses (A), (B) and (C) have been fulfilled;

 

3



--------------------------------------------------------------------------------

(F) the recapitalization transactions (the “Recapitalization”) set forth in
Section 1.2(c)(ii)(F) of the Disclosure Schedule shall have been completed;

(G) Warner Norcross & Judd LLP, as counsel to the Company, shall have delivered
to such Investor an opinion with respect to the valid issuance of the Purchased
Securities, dated as of the Closing Date, in the form attached hereto as Exhibit
A;

(H) the Company shall have delivered to such Investor a letter from the
Company’s transfer agent certifying the number of shares of Common Stock as of a
date within five days of the Closing Date; and

(I) the Company shall have duly executed and delivered to such Investor the
Registration Rights Agreement in the form attached hereto as Exhibit B.

(iii) The obligation of the Company to consummate the Closing of the sale of the
Purchased Securities to the Investors is also subject to the fulfillment or
written waiver by the Company at or prior to the Closing of each of the
following conditions:

(A) (x) the representations and warranties of each Investor set forth in this
Agreement (excluding the representations and warranties of each Investor set
forth in Section 2.3(d) and 2.3(e)) shall be true and correct (without regard to
“materiality” or “Material Adverse Effect” qualifications included therein) as
of the date of this Agreement and as of the Closing Date as though made on and
as of the Closing Date (other than representations and warranties that by their
terms speak as of another date, which representations and warranties shall be
true and correct as of such other date), except to the extent that the failure
of such representations and warranties to be so true and correct would not
reasonably be expected to materially adversely affect each Investor’s ability to
perform their obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis, and (y) the representations and
warranties of each Investor set forth in Section 2.3(d) and 2.3 (e) shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such other date);

(B) each of the Investors shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing;

 

4



--------------------------------------------------------------------------------

(C) the Company shall have received a certificate, dated the Closing Date,
signed on behalf of each Investor by an executive officer or other authorized
signatory of each of such Investor (without personal liability), certifying on
behalf of such Investor that the conditions specified in the foregoing
clauses (A) and (B) have been fulfilled;

(D) the Company shall have received, or shall concurrently receive, proceeds
from the sale of Common Stock to the Equity Investor pursuant to the terms of
the Equity Investment Agreement of not less than $100,000,000 on or prior to the
Closing Date;

(E) the Recapitalization shall have been completed; and

(F) the Investors shall have duly executed and delivered to the Company the
Registration Rights Agreement in the form attached hereto as Exhibit B.

(iv) The obligation of Sagard to consummate the Closing of the purchase of the
Purchased Securities at the Closing is also subject to the fulfillment or
written waiver by such Investor at or prior to the Closing of the following
condition:

(A) the Board Representative shall have been elected or appointed in accordance
with Section 4.3 hereof.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Disclosure. (a) On or prior to the date hereof, the Company delivered to the
Investors and the Investors delivered to the Company a schedule (“Disclosure
Schedule”) setting forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to each Investor, or to one or more of
its covenants contained in Article III.

(b) As used in this Agreement, the term “Material Adverse Effect” means any
circumstances, events, changes, developments or effects that, individually or in
the aggregate, (1) are material and adverse to the business, assets, results of
operations or financial condition of the Company and Company Subsidiaries taken
as a whole or (2) would materially impair the ability of the Company to perform
its obligations under this Agreement or to consummate the Closing; provided,
however, that in determining whether a Material Adverse Effect has occurred,
there shall be excluded any effect to the extent resulting from the following:
(A) changes, after the date hereof, in generally accepted accounting principles
or regulatory accounting principles generally applicable to the industries in
which the Company or its Subsidiaries operate, (B) changes, after the date
hereof, in laws, rules and regulations of general applicability or
interpretations thereof by Governmental Entities, (C) actions of the Company
expressly required

 

5



--------------------------------------------------------------------------------

by the terms of this Agreement or the Equity Investment Agreement or taken with
the prior written consent of the Investors, (D) changes in general economic,
financial market or global or national political conditions, including the
outbreak or escalation of war or acts of terrorism, (E) events, circumstances,
changes or effects that generally affect the graphic arts and printing systems
industry (including legal or regulatory changes), (F) changes arising from the
consummation of the transactions contemplated by, or the announcement of the
execution of, this Agreement (provided that the exception in this clause (F)
shall not apply to that portion of any representation or warranty to the extent
the purpose of such representation or warranty is to specifically address the
consequences resulting from the execution of this Agreement or consummation of
the transactions contemplated by this Agreement) and (G) any failure to meet
internal or published projections, forecasts, performance measures, operating
statistics or revenue or earnings predictions for any period, in and of itself,
or a decline in the price or trading volume of the Common Stock, in and of
itself (it being understood that the facts or occurrences giving rise or
contributing to such failure that are not otherwise excluded from the definition
of “Material Adverse Effect” may be taken into account in determining whether
there has been a Material Adverse Effect); except with respect to clauses (A),
(B), (D) and (E) to the extent that such changes, events, circumstances, or
effect have a disproportionate effect on the Company and the Company
Subsidiaries, taken as a whole, relative to other companies operating in the
graphic arts and printing systems industry.

(c) “Previously Disclosed” with regard to (1) a party means information set
forth on its Disclosure Schedule, provided, however, that disclosure in any
section of such Disclosure Schedule shall apply only to the indicated section of
this Agreement except to the extent that it is reasonably apparent from the face
of such disclosure that such disclosure is relevant to another section of this
Agreement, and (2) the Company means information publicly disclosed by the
Company in (A) its Annual Report on Form 10-K for the fiscal year ended
December 29, 2007, as filed by it with the Securities and Exchange Commission
(“SEC”) on March 13, 2008, (B) its Quarterly Reports on Form 10-Q for the fiscal
quarters ended March 29, 2008 and June 28, 2008, respectively as filed with the
SEC on May 8, 2008 and August 7, 2008, respectively, (C) its Definitive Proxy
Statement on Schedule 14A, as filed by it with the SEC on April 28, 2008 or
(D) any Current Report on Form 8-K filed or furnished by it with the SEC since
March 13, 2008, and publicly available prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to each Investor that:

(a) Organization and Authority. (i) The Company is a corporation duly organized
and validly existing under the laws of the State of Michigan, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would have a Material Adverse
Effect, and has the corporate power and authority to own its properties and
assets and to carry on its business as it is now being conducted. The Company
has furnished to each Investor true, correct and complete copies of the
Company’s restated articles of incorporation and amended and restated bylaws as
in effect on the date of this Agreement.

 

6



--------------------------------------------------------------------------------

(ii) Section 2.2(a)(ii) of the Disclosure Schedule sets forth a correct and
complete list of the Company Subsidiaries. Each Company Subsidiary is duly
organized and validly existing under the laws of its jurisdiction of
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would have a Material Adverse Effect, and has the corporate power and authority
and governmental authorizations to own its properties and assets and to carry on
its business as it is being conducted. As used herein, “Subsidiary” means, with
respect to any person, any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof; “Company Subsidiary” means any Subsidiary of
the Company.

(b) Capitalization. (i) The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 5,000,000 shares of Company Preferred
Stock, par value $0.10 per share, of the Company (the “Company Preferred
Stock”). As of the close of business on August 18, 2008 (the “Capitalization
Date”), there were 29,605,684 shares of Common Stock outstanding and no shares
of Company Preferred Stock outstanding. Since the Capitalization Date, the
Company has not issued any shares of Company Preferred Stock, or any shares of
Common Stock except pursuant to the valid exercise or conversion of the
securities set forth in Section 2.2(b) of the Disclosure Schedule. As of the
close of business on the Capitalization Date and immediately prior to the
Closing, no shares of Common Stock or Company Preferred Stock were reserved or
to be made available for issuance, except for (1) (A) 2,604,841 shares of Common
Stock reserved for issuance upon the exercise of options outstanding as of the
Capitalization Date and (B) 2,766,592 shares of Common Stock reserved for future
issuance under the Company’s Benefits Plans, and (2) 296,056.84 shares of
Company Preferred Stock designated as Junior Participating Preferred Stock,
without par value, reserved or to be made available for issuance upon the
exercise of rights granted under the Shareholder Protection Rights Agreement,
dated as of March 29, 2002 (the “Rights Plan”) between the Company and Equiserve
Trust Company, N.A. All of the issued and outstanding shares of Common Stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights. No bonds, debentures, notes or other indebtedness
which, by their terms, have the right to vote on any matters on which the
shareholders of the Company may vote (“Voting Debt”) are issued and outstanding.

(ii) Set forth in Section 2.2(b)(ii) of the Disclosure Schedule is a true and
complete list of all Indebtedness of the Company and its Subsidiaries as of the
date of this Agreement with an outstanding principal amount in excess of
$1,000,000 individually, including for each such item of Indebtedness, the
outstanding principal

 

7



--------------------------------------------------------------------------------

amount, interest rate as in effect between the date of this Agreement and the
maturity date thereof, and the schedule of the principal payments, and any Liens
that relate to such Indebtedness.

For the purposes of this Agreement, “Indebtedness“ shall mean, with respect to
any person, (a) all liabilities of such person for borrowed money, whether
contingent, current or funded, secured or unsecured, (b) all liabilities of such
person for the deferred purchase price of property or services, (c) all
liabilities of such person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all liabilities of such person as lessee under
leases that have been or are required to be, in accordance with GAAP as of the
date hereof, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such person under bankers’ acceptance, letter of credit or similar
facilities, (g) any other amounts required to be considered as indebtedness for
purposes of GAAP as of the date hereof, (h) all Indebtedness of others referred
to in clauses (a) through (g) above guaranteed in any manner by such person, and
(i) all Indebtedness referred to in clauses (a) through (g) above secured by any
Lien on property (including accounts and contract rights) owned by such person,
even though such person has not assumed or become liable for the payment of such
Indebtedness; provided, that clauses (a) through (i) shall include all accrued
interest, premiums and penalties upon prepayment of such outstanding
Indebtedness; provided, further, that for the avoidance of doubt, (x) ordinary
course accounts payable and (y) and indebtedness between the Company and any of
its wholly-owned Subsidiaries or between wholly-owned Subsidiaries of the
Company shall not be considered Indebtedness.

(iii) As of the date of this Agreement, except as set forth in Section 2.2(b) of
the Disclosure Schedule (which Section also sets forth the strike or exercise
prices, and other term or expiration date, of the relevant securities), the
Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable for, any shares of Common Stock or Company Preferred Stock or any
other Equity Securities of the Company or any securities representing the right
to purchase or otherwise receive any shares of capital stock of the Company
(including any rights plan or agreement).

(c) Company’s Subsidiaries. The Company owns, directly or indirectly, all of the
issued and outstanding shares of capital stock of or all other equity interests
in each of the Company Subsidiaries, free and clear of any liens, charges,
encumbrances, adverse rights or claims and security interests whatsoever
(“Liens”), and all of such shares or equity interests are duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive rights.
No Company Subsidiary has or is bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any shares of capital stock, any other equity security
or any Voting Debt of such Company Subsidiary or any securities representing the
right to purchase or otherwise receive any shares of capital stock, any other
equity security or Voting Debt of such Company Subsidiary.

 

8



--------------------------------------------------------------------------------

(d) Authorization.

(i) The Company has the corporate power and authority to enter into this
Agreement, the Equity Investment Agreement, the Registration Rights Agreement
and the agreements to be entered into by the Company in connection with the
Recapitalization and to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by the Company of this Agreement, the Equity
Investment Agreement, the Registration Rights Agreement and the agreements to be
entered into by the Company in connection with the Recapitalization and the
consummation by the Company of the transactions contemplated hereby and thereby
have been duly and unanimously authorized by the board of directors of the
Company (the “Board of Directors”). This Agreement and the Equity Investment
Agreement have been, and the Registration Rights Agreement and the agreements to
be entered into by the Company in connection with the Recapitalization will be,
duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the Investors and the other parties
thereto, this Agreement and the Equity Investment Agreement are, and the
Registration Rights Agreement and the agreements to be entered into by the
Company in connection with the Recapitalization will be, valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the effect of any applicable bankruptcy, insolvency
(including all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting creditors’ rights generally and subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding at law or in equity). No other corporate proceedings are necessary
for the execution and delivery by the Company of this Agreement, the Equity
Investment Agreement, the Registration Rights Agreement or the agreements to be
entered into by the Company in connection with the Recapitalization, the
performance by it of its obligations hereunder and thereunder or the
consummation by it of the transactions contemplated hereby and thereby, subject,
in the case of issuance of the Purchased Securities, to approval of the proposal
to approve the issuance of the Common Stock for purposes of the NASDAQ
Rules (the “Shareholder Proposal”) by the Company Requisite Vote. The only vote
of the shareholders of the Company required to approve the issuance of the
Common Stock for purposes of Rule 4350(i)(1) of the NASDAQ Marketplace
Rules (the “NASDAQ Rules”) is an affirmative vote of the majority of the votes
cast with respect to the Shareholder Proposal (the “Company Requisite Vote”).

(ii) Neither the execution and delivery by the Company of this Agreement, the
Equity Investment Agreement, the Registration Rights Agreement and the
agreements to be entered into by the Company in connection with the
Recapitalization, nor the consummation of the transactions contemplated hereby
and thereby, nor compliance by the Company with any of the provisions hereof and
thereof will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by,

 

9



--------------------------------------------------------------------------------

or result in a right of termination or acceleration of, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
material properties or assets of the Company or any Company Subsidiary under any
of the terms, conditions or provisions of (i) subject in the case of the
issuance of the Purchased Securities under this Agreement, to receipt of the
Company Requisite Vote, its restated articles of incorporation or amended and
restated bylaws or the articles of incorporation, charter, bylaws or other
governing instrument of any Company Subsidiary or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(B) assuming all notices, registrations, declarations, filings, exemptions,
reviews, authorizations, orders, consents and approvals set forth in
Section 2.2(e) of the Disclosure Schedule have been made, obtained or completed,
violate any law, statute, ordinance, rule, regulation, permit, concession,
grant, franchise or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets, except in the case of clause (A)(ii) and (B), as would not
have a Material Adverse Effect.

(e) Governmental Consents. Other than as set forth in Section 2.2(e) of the
Disclosure Schedule, and the securities or blue sky laws of the various states,
no material notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting periods, is
necessary for the consummation by the Company of the transactions contemplated
by this Agreement or the Registration Rights Agreement. As used herein,
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign, and any applicable industry self-regulatory organization.

(f) Financial Statements. Each of the consolidated balance sheets of the Company
and the Company Subsidiaries and the related consolidated statements of
operations, shareholders’ investment and cash flows, together with the notes
thereto (collectively, the “Company Financial Statements”) included in any
Company Report filed with the SEC, (1) have been prepared from, and are in
accordance with, the books and records of the Company and the Company
Subsidiaries, (2) complied as to form, as of their respective date of filing
with the SEC, in all material respects with applicable accounting requirements
and with the published rules and regulations of the SEC with respect thereto,
(3) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the period indicated and
(4) present fairly in all material respects the consolidated financial position
of the Company and the Company Subsidiaries as of the dates set forth therein
and the consolidated results of operations, changes in shareholders’ investment
and cash flows of the Company and the Company Subsidiaries for the periods
stated therein, subject, in the case of any unaudited financial statements, to
normal recurring year-end audit adjustments.

 

10



--------------------------------------------------------------------------------

(g) Reports.

(i) Since December 31, 2005, each of the Company and each Company Subsidiary has
timely filed all material reports, registrations, documents, filings, statements
and submissions, together with any required amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”) and has paid all material fees and assessments due and
payable in connection therewith. As of their respective dates, the Company
Reports complied in all material respects with all statutes and applicable rules
and regulations of the applicable Governmental Entities. As of the date of this
Agreement, there are no outstanding comments from the SEC with respect to any
Company Report. In the case of each such Company Report filed with or furnished
to the SEC, such Company Report did not, as of its date or if amended prior to
the date of this Agreement, as of the date of such amendment, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made in it, in light
of the circumstances under which they were made, not misleading and complied as
to form in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). With respect to all other
Company Reports, the Company Reports were complete and accurate in all material
respects as of their respective dates. No executive officer of the Company or
any Company Subsidiary has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002.

(ii) The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including the consolidated Company
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Board of Directors
that there were no (x) significant deficiencies or material weaknesses in the
design or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls
over financial reporting. Since December 29, 2007 and until the date of this
Agreement, (A) to the knowledge of the Company, none of the Company, any Company
Subsidiary, or any director or officer of the Company or any Company Subsidiary
has received or otherwise been made aware of any written material complaint,
allegation, assertion or claim, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Company Subsidiary or
their respective internal accounting controls, and (B) no attorney representing
the Company or any Company Subsidiary, whether or not employed by the Company or
any Company Subsidiary, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board of Directors or
any committee thereof or to any director or executive officer of the Company.

 

11



--------------------------------------------------------------------------------

(h) Properties.

(i) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, the Company or one of the Company Subsidiaries has good title to
all the properties and assets reflected in the latest audited balance sheet
included in the Company Reports as being owned by the Company or one of the
Company Subsidiaries or acquired after the date thereof that are material to the
Company’s business on a consolidated basis (except properties sold or otherwise
disposed of since the date thereof in the ordinary course of business consistent
with past practice), free and clear of all claims, liens, charges, security
interests or encumbrances of any nature whatsoever except as otherwise stated in
Section 2.2(h)(i) of the Disclosure Schedule.

(ii) Section 2.2(h)(ii) of the Disclosure Schedule lists each lease or license
pursuant to which the Company and its Subsidiaries lease or license any material
real property (the “Leases“). Except as would not, individually or in the
aggregate, have a Material Adverse Effect: (i) each Lease is a valid and binding
obligation of the Company and each Company Subsidiary party thereto and, to the
knowledge of the Company, each other party thereto and is in full force and
effect; (ii) there is no breach or default under any Lease by the Company or any
Company Subsidiaries or, to the knowledge of the Company, any other party
thereto; (iii) no event has occurred that with or without the lapse of time or
the giving of notice or both would constitute a material breach or default under
any Lease by the Company or any Company Subsidiary or, to the knowledge of the
Company, any other party thereto; and (iv) the Company or one of the Company
Subsidiaries that is either the tenant or licensee named under the Lease has a
good and valid leasehold interest in each parcel of real property which is
subject to a Lease and is in possession of the properties purported to be leased
or licensed thereunder. For purposes of this Agreement “knowledge of the
Company” shall mean the actual knowledge of Thomas Vacchiano, David Rawden,
Francis Lamy and Tim Willis.

(iii) Section 2.2(h)(iii) of the Disclosure Schedule lists the real property
owned in fee by the Company or any Company Subsidiary (the “Owned Real
Property“). Except as would not, individually or in the aggregate, have a
Material Adverse Effect: (i) the Company or one of its Subsidiaries has good and
marketable fee simple title to the Owned Real Property and to all of the
buildings, structures and other improvements thereon free and clear of all
claims, liens, charges, security interests or encumbrances of any nature
whatsoever; (ii) neither the Company nor any of its Subsidiaries has leased,
licensed or otherwise granted any person the right to use or occupy the Owned
Real Property which lease, license or grant is currently in effect or
collaterally assigned or granted any other security interest in the Owned Real
Property which assignment or security interest is currently in effect;
(iii) there are no outstanding agreements, options, rights of first offer or
rights of first refusal granted by the Company or any Company Subsidiary to
purchase any Owned Real Property; and (iv) there is not pending or, to the
knowledge of the Company, threatened any condemnation proceedings related to any
of the Owned Real Property.

(i) Taxes. Except as set forth on Section 2.2(i) of the Disclosure Schedule,
(1) each of the Company and the Company Subsidiaries has (x) duly and timely
filed (including pursuant to applicable extensions validly obtained) all
material Tax Returns (as hereinafter defined) required to be filed by it and all
such Tax Returns are true,

 

12



--------------------------------------------------------------------------------

correct and complete in all material respects, (y) paid in full all material
Taxes due or, in the case of Taxes not yet due, made adequate provision in the
financial statements of the Company (in accordance with GAAP) for any such Taxes
(as hereinafter defined), whether or not shown as due on such Tax Returns,
except for Taxes being contested in good faith by appropriate proceedings and
for which reserves adequate in accordance with GAAP have been provided, and
(z) satisfied in full all Tax withholding and deposit requirements imposed on or
with respect to the Company and the Company Subsidiaries; (2) no material
assessments, adjustments or deficiencies for any Taxes have been assessed in
writing, or to the Company’s knowledge, asserted or proposed, and there are no
currently pending audits or administrative or judicial proceedings, with respect
to any Taxes due by or Tax Returns of the Company or any of the Company
Subsidiaries which have not since been resolved, except for Taxes proposed,
asserted or assessed that are being contested in good faith by appropriate
proceedings and for which reserves adequate in accordance with GAAP have been
provided; and (3) there are no material Liens for Taxes upon the assets of
either the Company or the Company Subsidiaries except for statutory liens for
current Taxes not yet due or Liens for Taxes that are being contested in good
faith by appropriate proceedings and for which reserves adequate in accordance
with GAAP have been provided. Neither the Company nor any of the Company
Subsidiaries has ever been a member of a combined, consolidated, affiliated or
unitary group for Tax filing purposes, other than the group in which it
currently is a member. None of the Company or any of the Company Subsidiaries
has been a “distributing corporation” or a “controlled corporation” in any
distribution occurring during the last two years in which the parties to such
distribution treated the distribution as one to which Section 355 of the
Internal Revenue Code of 1986, as amended (the “Code”) is applicable. None of
the Company or any Company Subsidiary has engaged in any transaction that is a
“listed transaction” for federal income tax purposes within the meaning of
Treasury Regulations section 1.6011-4, which has not yet been the subject of an
audit. For purposes of this Agreement, “Taxes” shall mean all taxes, charges,
levies, penalties or other assessments imposed by any United States federal,
state, local or foreign taxing authority, including but not limited to any
income, excise, property, sales, transfer, franchise, payroll, withholding,
social security or other taxes, together with any interest or penalties
attributable thereto, and any payments made or owing to any other person (other
than the Company or the Company Subsidiaries) measured by such taxes, charges,
levies, penalties or other assessment, whether pursuant to a tax indemnity
agreement, tax sharing arrangement (other than pursuant to commercial agreements
or Benefit Plans). For purposes of this Agreement, “Tax Return” shall mean any
return, report, information return or other document (including any related or
supporting information) required to be filed with any taxing authority with
respect to Taxes, including all information returns relating to Taxes of third
parties, any claims for refunds of Taxes and any amendments or supplements to
any of the foregoing.

(j) Absence of Certain Changes. Since December 29, 2007, no event or events have
occurred that have had or would reasonably be expected to have a Material
Adverse Effect.

(k) No Undisclosed liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent

 

13



--------------------------------------------------------------------------------

or otherwise) which are not properly reflected or reserved against in the
Company Financial Statements to the extent required to be so reflected or
reserved against in accordance with U.S. generally accepted accounting
practices, except for (1) liabilities that have arisen since December 29, 2007
in the ordinary course of business and consistent with past practice, none of
which have had or would reasonably be expected to have a Material Adverse
Effect, (2) contractual liabilities under (other than liabilities arising from
any breach or violation of) agreements Previously Disclosed or not required by
this Agreement to be so disclosed, and (3) fees and expenses incurred in
connection with the transactions contemplated by this Agreement, the Equity
Investment Agreement and the Recapitalization, which fees and expenses shall in
the aggregate not exceed the amount disclosed on Section 2.2(k) of the
Disclosure Schedule.

(l) Commitments and Contracts. Section 2.2(l) of the Disclosure Schedule lists
each of the following to which the Company or any Company Subsidiary is a party
or subject (whether written or oral) entered into prior to the date of this
Agreement (each, a “Company Significant Agreement”):

(i) any contract or agreement which is a “material contract” within the meaning
of Item 601(b)(10) of Regulation S-K to be performed in whole or in part after
the date of this Agreement;

(ii) any contract or agreement which limits or purports to limit in any material
respect the ability of the Company or any of the Company Subsidiaries to compete
in any line of business;

(iii) any material contract or agreement with a labor union or guild (including
any collective bargaining agreement);

(iv) any contract or agreement which grants any person a right of first refusal,
right of first offer or similar right with respect to any material properties,
assets or businesses of the Company or the Company Subsidiaries;

(v) any contract relating to the acquisition or disposition of any material
business or material assets (whether by merger, sale of stock or assets or
otherwise), which acquisition or disposition is not yet complete or where such
contract contains continuing material obligations, including continuing material
indemnity obligations, of the Company or any of the Company Subsidiaries; and

(vi) any contract or agreement which is a consulting agreement or service
contract (including data processing, software programming and licensing
contracts and outsourcing contracts) which involves the payment of $2,000,000 or
more in annual fees.

Except as Previously Disclosed and as would not have a Material Adverse Effect,
(i) each of the Company Significant Agreements is valid and binding on the
Company and the Company Subsidiaries, as applicable, and in full force and
effect; (ii) the Company and each of the Company Subsidiaries, as applicable,
are in compliance with and have performed all obligations required to be
performed by them to date under each

 

14



--------------------------------------------------------------------------------

Company Significant Agreement; and (iii) as of the date hereof, neither the
Company nor any of the Company Subsidiaries has received notice of any material
violation or default (or any condition which with the passage of time or the
giving of notice would cause such a violation of or a default) by any party
under any Company Significant Agreement nor, to the Company’s knowledge, such
notice has been threatened. To the Company’s knowledge, except as Previously
Disclosed, there are no material transactions, or series of related
transactions, agreements, arrangements or understandings, nor are there any
currently proposed material transactions, or series of related transactions,
between the Company or any Company Subsidiary, on the one hand, and any current
or former director or executive officer of the Company or any Company Subsidiary
or any person who beneficially owns 5% or more of the outstanding shares of
Common Stock (or any of such person’s immediate family members or Affiliates
(other than Company Subsidiaries)), on the other hand, other than Benefit Plans
entered into in the ordinary course of business.

(m) Offering of Securities. Neither the Company nor any person acting at its
direction has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Purchased Securities to be issued pursuant to
this Agreement under the Securities Act and the rules and regulations of the SEC
thereunder) which would subject the offering, issuance or sale of any of the
Purchased Securities to the Investors pursuant to this Agreement to the
registration requirements of the Securities Act.

(n) Status of Securities. Subject to receipt of the approval of the Company
Requisite Vote, the shares of Common Stock have been duly authorized by all
necessary corporate action. When issued and sold against receipt of the
consideration therefor as provided in this Agreement, such shares of Common
Stock will be validly issued, fully paid and nonassessable, free and clear of
all Liens (other than Liens imposed as a result of actions taken by the
Investors or their Affiliates) and will not be subject to preemptive rights of
any other shareholder of the Company.

(o) Litigation and Other Proceedings. There is no pending or, to the knowledge
of the Company, threatened, claim, action, suit, investigation or proceeding,
against the Company, any Company Subsidiary or any Benefit Plan or to which any
of their assets are subject, nor is the Company, any Company Subsidiary or any
Benefit Plan subject to any order, judgment or decree, in each case except as
would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, there is no
unresolved violation, criticism or exception by any Governmental Entity with
respect to any report or relating to any examinations or inspections of the
Company, any Company Subsidiaries or any Benefit Plan.

(p) Compliance with Laws. (1) Except as would not have a Material Adverse
Effect, the Company and each Company Subsidiary have all material permits,
licenses, franchises, authorizations, orders and approvals of, and have made all
filings, applications and registrations with, Governmental Entities that are
required in order to permit them to own or lease their properties and assets and
to carry on their business as presently conducted and that are material to the
business of the Company or such

 

15



--------------------------------------------------------------------------------

Company Subsidiary. Since December 30, 2006, each of the Company and each
Company Subsidiary has complied in all material respects and is not in default
or violation in any respect of, and none of them is, to the knowledge of the
Company, under investigation with respect to or, to the knowledge of the
Company, has been threatened to be charged with or given notice of any material
violation of, any applicable material domestic (federal, state or local) or
foreign law, statute, ordinance, license, rule, regulation, policy or guideline,
order, demand, writ, injunction, decree or judgment of any Governmental Entity,
other than such noncompliance, defaults or violations that would not reasonably
be expected to have a Material Adverse Effect. Except for statutory or
regulatory restrictions of general application, since December 30, 2006 no
Governmental Entity has placed any material restriction on the business or
properties of the Company or any Company Subsidiary.

(q) Labor. Neither the Company nor any Company Subsidiary is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
the Company or any Company Subsidiary, or to the knowledge of the Company,
threatened against any of them before the National Labor Relations Board or
other Governmental Entity and no grievance or arbitration proceeding arising out
of or under any collective bargaining agreement that is so pending against the
Company or any Company Subsidiary or to the knowledge of the Company, threatened
against any of them, (b) no strike or work stoppage in existence or, to the
knowledge of the Company, threatened involving the Company or any Company
Subsidiary, and (c) to the knowledge of the Company, no union representation
question existing with respect to the employees of the Company or any Company
Subsidiary and, to the knowledge of the Company, no union organization activity
that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
is not reasonably likely to have a Material Adverse Effect.

(r) Company Benefit Plans.

(i) Except as has not had or would not reasonably be expected to have a Material
Adverse Effect, (A) with respect to each Benefit Plan, the Company and the
Company Subsidiaries have complied, and are now in compliance, in all respects,
with all provisions of ERISA, the Code and all laws and regulations applicable
to such Benefit Plan; and (B) each Benefit Plan has been administered in all
respects in accordance with its terms. “Benefit Plan” means any employee welfare
benefit plan within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), any employee pension benefit
plan within the meaning of Section 3(2) of ERISA and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control, consulting or fringe benefit plan, program,
agreement or policy.

(ii) Except as has not had or would not reasonably be expected to have a
Material Adverse Effect, neither the Company nor the Company Subsidiaries have
incurred any withdrawal liability as a result of a complete or partial
withdrawal from a “multiemployer plan”, as that term is defined in Part I of
Subtitle E of Title IV of ERISA, that has not been satisfied in full.

 

16



--------------------------------------------------------------------------------

(iii) Except as disclosed in Section 2.2(r)(iii) of the Disclosure Schedule,
(A) neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby will (i) result in any payment
(including severance, unemployment compensation, “excess parachute payment”
(within the meaning of Section 280G of the Code), forgiveness of indebtedness or
otherwise) becoming due to any current or former employee, officer or director
of the Company or any Company Subsidiary from the Company or any Company
Subsidiary under any Benefit Plan or otherwise, (ii) increase any benefits
otherwise payable under any Benefit Plan, (iii) result in any acceleration of
the time of payment or vesting of any such benefits, (iv) require the funding or
increase in the funding of any such benefits or (v) result in any limitation on
the right of the Company or any Company Subsidiary to amend, merge, terminate or
receive a reversion of assets from any Benefit Plan or related trust and
(B) neither the Company nor any Company Subsidiary has taken, or permitted to be
taken, any action that required, and no circumstances exist that will require
the funding, or increase in the funding, of any benefits or resulted, or will
result, in any limitation on the right of the Company or any Company Subsidiary
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust. Company has entered into arrangements with the executives
identified on Section 2.2(r)(iii) of the Disclosure Schedule and the copies of
any contracts executed in connection with such arrangements have been provided
to the Investor.

(s) Environmental Liability.

(i) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) the Company and each of its Subsidiaries comply and have
complied with all applicable Environmental Laws (as defined below), and possess
and comply and have complied with all applicable Environmental Permits (as
defined below) required under such Environmental Laws, except in each case with
respect to any past non-compliance with Environmental Laws or Environmental
Permits that has been resolved; (ii) to the knowledge of the Company, there are
no Materials of Environmental Concern (as defined below) at, in or under or that
have been Released at, in or under or from any property currently or formerly
owned, leased or operated by the Company or any of its Subsidiaries, under
circumstances that have resulted in or would reasonably be expected to result in
the incurrence of costs or obligations of the Company or any of its Subsidiaries
under any applicable Environmental Law, or adversely affect the operations of
the Company or any of its Subsidiaries; (iii) neither the Company nor any of its
Subsidiaries has received any written notification alleging that it is liable
for, or written request for information pursuant to section 104(e) of the
Comprehensive Environmental Response, Compensation and Liability Act or similar
state statute concerning, any Release or threatened Release of Materials of
Environmental Concern at any location, except, with respect to any such
notification or request for information concerning any such release or
threatened release, to the extent such matter has been resolved with the
appropriate foreign, federal, state or local regulatory authority or otherwise;
(iv) neither the Company nor any of its Subsidiaries has received any written
claim or complaint, or

 

17



--------------------------------------------------------------------------------

is subject to any proceeding, relating to noncompliance with Environmental Laws
or any other liabilities pursuant to Environmental Laws, and no such matter has
been threatened in writing to the knowledge of the Company, except for any such
claim, complaint or proceedings that has been resolved; and (v) neither the
Company nor any of its Subsidiaries has assumed responsibility for or agreed to
indemnify or hold harmless, by contract or, to the knowledge of the Company, by
operation of law, any person for any liability or obligation with respect to,
arising under or relating to Environmental Laws.

(ii) For purposes of this Agreement, the following terms shall have the meanings
assigned below:

“Environmental Laws” shall mean all foreign, federal, state, local or
provincial, civil and criminal laws, statutes, ordinances, codes, orders, common
law, rules, regulations, judgments, decrees, injunctions, or agreements with any
Governmental Entity in effect as of or prior to the date of this Agreement,
relating to the protection of health (to the extent relating to exposure to
hazardous or toxic materials or materials that are otherwise harmful to human
health) and the environment (including air, soil, surface water or groundwater)
worker health and safety (to the extent relating to exposure to hazardous or
toxic materials or materials that are otherwise harmful to human health), and/or
governing the handling, use, generation, treatment, storage, transportation,
disposal, manufacture, distribution, formulation, packaging, labeling, or
Release of or exposure to hazardous or toxic materials or materials that are
otherwise harmful to human health.

“Environmental Permits“ shall mean all permits, licenses, registrations, and
other authorizations required under applicable Environmental Laws.

“Materials of Environmental Concern” shall mean petroleum, petroleum
hydrocarbons or petroleum products, petroleum by-products, radioactive
materials, asbestos or asbestos-containing materials, gasoline, diesel fuel,
pesticides, radon, urea formaldehyde, toxic mold, lead or lead-containing
materials, polychlorinated biphenyls; and any other chemicals, materials,
substances or wastes in any amount or concentration which are included in the
definition of “hazardous substances,” “hazardous materials,” “hazardous wastes,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “pollutants,” “regulated substances,” “solid wastes,” or
“contaminants” or words of similar import or which are regulated under or for
which liability would reasonably be expected to be imposed under any applicable
Environmental Law.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of a Material
of Environmental Concern.

 

18



--------------------------------------------------------------------------------

(t) Anti-takeover Provisions Not Applicable. Assuming the accuracy of the
representations and warranties of the Investors, no “moratorium,” “control
share,” “fair price,” “takeover,” “business combination” or “interested
shareholder” or other similar anti-takeover statute or regulation (including any
provision of the Company’s restated articles of incorporation or amended and
restated bylaws) is applicable to the transactions contemplated by (and the
Company and its Board of Directors have taken all necessary action, if any, in
order to render any such statute, regulation or provision inapplicable to each
Investor) this Agreement or the Registration Rights Agreement.

(u) Rights Plan. The Company has taken all actions necessary to amend the Rights
Plan in the form attached hereto as Exhibit C, so as to render it inapplicable
to this Agreement, the Equity Investment Agreement and the Registration Rights
Agreement and the transactions contemplated hereby and thereby.

(v) Intellectual Property. (1) Except as would not have a Material Adverse
Effect, (i) the Company and the Company Subsidiaries own (free and clear of any
security interests, liens or encumbrances (other than any license of
Intellectual Property that has been provided to Investor)) or have the right to
use (subject to the terms of any and all licenses governing such use) all
Intellectual Property used in their business as currently conducted,
(ii) neither the Company nor any Company Subsidiary has received any written
notice from any third person alleging that the Company or any Company Subsidiary
is engaging in any activity that infringes or violates the Intellectual Property
rights of such third person, and neither the Company nor any Company Subsidiary
is engaging in any such activity with regard to the Intellectual Property rights
of any third person, (iii) to the knowledge of the Company, no third person is
engaging in any activity that infringes or violates any Intellectual Property
owned by the Company or any of the Company Subsidiaries, (iv) the Company causes
all persons who contribute to the creation or invention of material proprietary
Intellectual Property to assign to the Company in writing all of their rights
therein, (v) the Company’s material Intellectual Property registrations and
applications owned by the Company are unexpired and subsisting, have not been
abandoned, and are, to the knowledge of the Company, have not been adjudged
invalid and unenforceable, and (vi) the Company takes commercially reasonable
measures to protect its material Intellectual Property and the security,
integrity and operation of its material software and material computer systems
(and all information stored thereon or processed thereby). “Intellectual
Property” shall mean all intellectual property, including trademarks, service
marks, trade names, certification marks, trade dress and the goodwill associated
with the foregoing and registrations in any jurisdiction of, and applications in
any jurisdiction to register, the foregoing, including any extension,
modification or renewal of any such registration or application; patents,
applications for patents (including divisions, continuations, continuations in
part and renewal applications), and any renewals, extensions or reissues
thereof, in any jurisdiction; trade secrets; and copyrights and registrations or
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof.

(2) Each Investor acknowledges that the representations and warranties set forth
in Sections 2.2(v)(1)(ii) and 2.2(v)(1)(iii) are the only representations and
warranties being made by the Company in this Agreement with respect to
infringement or other violation of Intellectual Property rights.

 

19



--------------------------------------------------------------------------------

(w) Knowledge as to Conditions. As of the date of this Agreement, the Company
knows of no reason why any regulatory approvals and, to the extent necessary,
any other approvals, authorizations, filings, registrations, and notices
required or otherwise a condition to the consummation of the transactions
contemplated by this Agreement will not be obtained.

(x) Brokers and Finders. Except for RBC Capital Markets Corporation, neither the
Company nor any Company Subsidiary nor any of their respective officers or
directors has employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, and no
broker or finder has acted directly or indirectly for the Company or any Company
Subsidiary, in connection with this Agreement or the transactions contemplated
hereby. The Company has delivered to each Investor a true and complete copy of
the engagement letter for RBC Capital Markets Corporation.

(y) Insurance. Except as would not, individually or in the aggregate, have a
Material Adverse Effect, (i) the assets, properties and businesses of the
Company are subject to reasonable and customary policies relative to other
participants in the graphic arts and printing systems industry, (ii) all
material insurance policies of the Company and its Subsidiaries are in full
force and effect (except for policies that have expired in accordance with their
terms in the ordinary course, (iii) neither the Company nor any of its
Subsidiaries is in breach or default thereunder and (iv) no notice of
cancellation or termination has been received with respect to any such policy,
other than such notices which are received in the ordinary course of business.

(z) Acknowledgment Regarding Investor’s Purchase of Common Stock. The Company
acknowledges and agrees that each Investor is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Investor is acting as a financial advisor or fiduciary of the Company or
any Company Subsidiary (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by an Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Investor’s purchase of the
Securities. The Company further represents to each Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

2.3 Representations and Warranties of the Investors. Except as Previously
Disclosed, each Investor, severally and not jointly, hereby represents and
warrants to the Company that:

(a) Organization and Authority. Such Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or

 

20



--------------------------------------------------------------------------------

leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would be reasonably expected to
materially adversely affect such Investor’s ability to perform its obligations
under this Agreement or consummate the transactions contemplated hereby on a
timely basis, and such Investor has the corporate or other power and authority
and governmental authorizations to own its properties and assets and to carry on
its business as it is now being conducted.

(b) Authorization.

(i) Such Investor has the corporate or other power and authority to enter into
this Agreement and the Registration Rights Agreement and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the Registration Rights Agreement by such Investor and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by such Investor’s board of directors, general partner or managing
members, as the case may be, and no further approval or authorization by any of
its shareholders, partners or other equity owners, as the case may be, is
required. This Agreement and the Registration Rights Agreement have been duly
and validly executed and delivered by such Investor and assuming due
authorization, execution and delivery by the Company, this Agreement and the
Registration Rights Agreement will be a valid and binding obligation of such
Investor enforceable against such Investor in accordance with its terms, subject
to the effect of any applicable bankruptcy, insolvency (including all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at law or
in equity). No other corporate proceedings are necessary for the execution and
delivery by such Investor of this Agreement or the Registration Rights
Agreement, the performance by it of its obligations hereunder and thereunder or
the consummation by it of the transactions contemplated hereby and thereby.

(ii) Neither the execution, delivery and performance by such Investor of this
Agreement or the Registration Rights, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance by such Investor with any of the
provisions hereof or thereof, will (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the properties or assets of
such Investor under any of the terms, conditions or provisions of (i) its
articles of incorporation or bylaws, its certificate of limited partnership or
partnership agreement or its similar governing documents or (ii) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which such Investor is a party or by which it may be
bound, or to which such Investor or any of the properties or assets of such
Investor may be subject, or (B) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any law, statute,
ordinance, rule or regulation, permit, concession, grant, franchise or any
judgment, ruling, order, writ, injunction or decree applicable to

 

21



--------------------------------------------------------------------------------

such Investor or any of its properties or assets except in the case of
clauses (A)(ii) and (B) for such violations, conflicts and breaches as would not
reasonably be expected to materially adversely affect such Investor’s ability to
perform its obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis.

(iii) Other than as set forth in Section 2.3(b)(iii) of the Disclosure Schedule,
and the securities or blue sky laws of the various states, no notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by such Investor of the transactions contemplated by this
Agreement.

(c) Purchase for Investment. Such Investor acknowledges that the Purchased
Securities have not been registered under the Securities Act or under any state
securities laws. Such Investor (1) is acquiring the Purchased Securities
pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute any of the Purchased
Securities to any person, (2) will not sell or otherwise dispose of any of the
Purchased Securities, except in compliance with this Agreement or the
Registration Rights Agreement and the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws,
(3) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Purchased Securities and of making an informed
investment decision and (4) is an “accredited investor” (as that term is defined
by Rule 501 of the Securities Act).

(d) Financial Capability. Such Investor currently has, and at Closing will have,
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

(e) Knowledge as to Conditions. As of the date of this Agreement, such Investor
knows of no reason why any regulatory approvals required or otherwise a
condition to the consummation of the transactions contemplated by this Agreement
will not be obtained.

(f) Brokers and Finders. Neither such Investor nor any Affiliate of such
Investor or any of its respective officers or directors has employed any broker
or finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for such Investor, in connection with this Agreement or the
transactions contemplated hereby. The Company will not be responsible for any
brokerage, finder’s or other fee or commission to any broker, finder or
investment banker in connection with the transactions contemplated by this
Agreement and the Registration Rights Agreement based upon arrangements made by
or on behalf of such Investor or its Affiliates.

(g) Information Supplied. None of the information supplied in writing by such
Investor or its Affiliates for inclusion in the Company proxy statement for the
special meeting of its shareholders (the “Shareholders’ Meeting”) will, at the
date it is

 

22



--------------------------------------------------------------------------------

filed with the SEC, when first mailed to the Company’s shareholders and at the
time of the Shareholders’ Meeting, and at the time of any amendment or
supplement thereof, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.

(h) Actions. There are no claims, actions, suits, investigations or proceedings
pending or, the knowledge of the officers of such Investor, threatened against
such Investor or any of its Affiliates before any Governmental Entity that would
or seeks to prevent or materially delay the consummation of any of the
transactions contemplated by this Agreement or otherwise prevent or materially
delay such Investor from performing its obligations under this Agreement. Such
Investor and its Affiliates are not subject to any continuing order of, consent
decree, settlement agreement or other similar written agreement with, any
Governmental Entity that would or seeks to prevent or materially delay the
consummation of any of the transactions contemplated by this Agreement or
otherwise prevent or materially delay the Investor from performing its
obligations under this Agreement.

(i) Ownership. Except as set forth on Schedule 2.3(i), such Investor does not
beneficially own any Common Stock.

ARTICLE III

COVENANTS

3.1 Filings; Other Actions.

(a) Each Investor on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all Governmental Entities, and the expiration or termination of any applicable
waiting periods, necessary or advisable to consummate the transactions
contemplated by this Agreement, and to perform the covenants contemplated by
this Agreement. Each of the Investors and the Company shall use commercially
reasonable efforts and cooperate with one another with a view to obtaining the
consents or approvals of any third parties (other than Governmental Entities)
necessary or advisable to consummate the transactions contemplated hereby,
provided that neither party shall be required to pay any fees or consideration
to any person in order to obtain any such third party consents or approvals.
Each party shall execute and deliver both before and after the Closing such
further certificates, agreements and other documents and take such other actions
as the other parties may reasonably request to consummate or implement such
transactions or to evidence such events or matters. In particular, if
applicable, the parties hereto will use their reasonable best efforts to
promptly obtain or submit the approvals and authorizations of, filings and
registrations with, and notifications to, or expiration or termination of any
applicable waiting period, under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 (the “HSR Act”) or applicable competition or merger control laws of
other jurisdictions. Without limiting the foregoing, if applicable, the Company
and each Investor

 

23



--------------------------------------------------------------------------------

shall prepare and file a Notification and Report Form pursuant to the HSR Act
promptly after the date of this Agreement. Each Investor and the Company will
have the right to review in advance, and to the extent practicable each will
consult with the other, in each case subject to applicable laws relating to the
exchange of information, all the information relating to such other party, and
any of their respective Affiliates, which appears in any filing made with, or
written materials submitted to, any third party or any Governmental Entity in
connection with the transactions contemplated by this Agreement. In exercising
the foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable. Each party hereto agrees to keep the other party
apprised of the status of matters referred to in this Section 3.1(a). Each
Investor and the Company shall promptly furnish the other with copies of written
communications received by it or its Subsidiaries from, or delivered by any of
the foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement (other than any portions thereof that relate to
confidential supervisory matters).

(b) The Company shall call the Shareholders’ Meeting as promptly as practicable
following the date hereof, to vote on the Shareholder Proposal. Subject to
Section 3.1(e), the Board of Directors shall recommend to the Company’s
shareholders that such shareholders vote in favor of the Shareholder Proposal
(the “Board Recommendation”). In connection with such meeting, the Company
shall, as promptly as practicable, prepare (and the Investors will reasonably
cooperate with the Company to prepare) and file with the SEC a preliminary proxy
statement, shall use its reasonable best efforts to respond to any comments of
the SEC or its staff and to cause a definitive proxy statement related to such
Shareholders’ Meeting to be mailed to the Company’s shareholders not more than
five business days after clearance thereof by the SEC, and, subject to
Section 3.1(e), shall use its reasonable best efforts to solicit proxies for
such shareholder approval. The Company shall notify each Investor promptly of
the receipt of any comments from the SEC or its staff and of any request by the
SEC or its staff for amendments or supplements to such proxy statement or for
additional information and will supply each Investor with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the SEC or its staff, on the other hand, with respect to such proxy
statement. If at any time prior to such Shareholders’ Meeting there shall occur
any event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as reasonably practicable prepare
and mail to its shareholders such an amendment or supplement and the Investors
shall cooperate with the Company in taking such actions. Each of the Investors
and the Company agree promptly to correct any information provided by it or on
its behalf for use in the proxy statement if and to the extent that such
information shall have become false or misleading in any material respect, and
the Company shall as promptly as reasonably practicable prepare and mail to its
shareholders an amendment or supplement to correct such information to the
extent required by applicable laws and regulations. The Company shall consult
with the Investors prior to filing any proxy statement or any amendment or
supplement thereto, and provide each Investor with a reasonable opportunity to
comment thereon.

(c) Each of the Investors, on the one hand, and the Company, on the other hand,
agrees, upon request, to furnish the other party with all information concerning
itself, its Affiliates, directors, officers, partners and shareholders and such
other matters as may be reasonably necessary or advisable in connection with the
proxy statement in connection with any such Shareholders’ Meeting and any other
statement, filing, notice or application made by or on behalf of such other
party or any of its Subsidiaries to any Governmental Entity in connection with
the Closing and the other transactions contemplated by this Agreement.

 

24



--------------------------------------------------------------------------------

(d) The Company agrees that (i) it and its executive officers and directors
shall not, (ii) its Subsidiaries and its Subsidiaries’ executive officers and
directors shall not and (iii) it shall use reasonable best efforts to ensure
that its and its Subsidiaries’ investment bankers, attorneys, accountants,
agents and other representatives (“Representatives“) shall not, (A) directly or
indirectly, initiate, solicit or knowingly encourage or facilitate any
inquiries, discussions, offers or requests that constitute, or may reasonably be
expected to constitute, an Acquisition Proposal, (B) directly or indirectly,
engage in any negotiations or discussions concerning, or provide access to its
properties, books and records or any confidential information or data to, any
person relating to an Acquisition Proposal or (C) approve, endorse, recommend or
enter into any agreement or any letter of intent or agreement in principle with
respect to any Acquisition Proposal (other than a confidentiality agreement as
contemplated below). The Company agrees that it will, and it will cause its
Subsidiaries and Representatives to, immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any persons
conducted heretofore with respect to any Acquisition Proposal. Notwithstanding
any of the foregoing, prior to obtaining the Company Requisite Vote, nothing
contained in this Agreement shall prevent the Company or the Board of Directors
(acting through the special committee or otherwise) from furnishing information
to, or engaging in negotiations or discussions with, any person in connection
with an unsolicited Acquisition Proposal by such person, if prior to taking such
action (w) the Board of Directors (acting through the special committee or
otherwise) determines in good faith (after consultation with its outside legal
counsel) that such Acquisition Proposal is, or could reasonably be expected to
result in, a Superior Proposal, (x) the failure to take such actions would be
inconsistent with its fiduciary duties under applicable law, (y) the Company
receives from such person an executed confidentiality agreement with terms no
less favorable in the aggregate than the Confidentiality Agreement, and
(z) prior to taking such action, the Company provides written notice to the
Investors of such matter (which notice shall identify the person who has made
the Acquisition Proposal and the material terms, if any, of such Acquisition
Proposal). Nothing in this Section 3.1 shall prohibit the Company from taking
and disclosing to its shareholders a position contemplated by Rule 14d-9 and
Rule 14e-2(a) promulgated under the Exchange Act (or any similar communication
to shareholders in connection with the making or amendment of a tender or
exchange offer) or from making any disclosure to the Company’s shareholders, if
the Board of Directors determines in good faith that failure to take such
actions would be inconsistent with its fiduciary duties to the shareholders of
the Company under applicable law.

(e) Except as set forth in this Section 3.1(e), neither the Board of Directors
of the Company nor any committee thereof shall (i) withdraw or modify, or
publicly propose to withdraw or modify, in a manner adverse to the Investors,
the Board Recommendation, (ii) recommend, adopt or approve, or propose publicly
to recommend, adopt or approve, any Acquisition Proposal or Acquisition Proposal
Documentation (as defined below) (any action described in clauses (i) and
(ii) of this Section 3.1(e), a “Change of Recommendation”) or (iii) execute (or
allow the Company or any of its Subsidiaries to execute) any letter of intent,
memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar agreement constituting an Acquisition Proposal (other
than a confidentiality agreement pursuant

 

25



--------------------------------------------------------------------------------

to Section 3.1(d)) (any such documentation “Acquisition Proposal
Documentation”). Notwithstanding the foregoing or any other provision of this
Section 3.1 to the contrary, if, at any time prior to obtaining the Company
Requisite Vote, the Company’s Board of Directors determines, in response to an
Acquisition Proposal that was unsolicited and that did not otherwise result from
a breach of Section 3.1(d), that such Acquisition Proposal is a Superior
Proposal, (A) the Company may terminate this Agreement in accordance with
Section 5.1(g) to concurrently enter into a definitive agreement with respect to
such Superior Proposal and (B) its Board of Directors may approve or recommend
such Superior Proposal to its shareholders. Notwithstanding any of the
foregoing, at any time prior to obtaining the Company Requisite Vote, the Board
of Directors shall be permitted to make a Change of Recommendation described in
clause (i) of such definition in the event that (a) the Board of Directors,
acting in good faith after consultation with outside counsel to the Company,
determines that the failure to take such action would be inconsistent with its
fiduciary duties under applicable law and (b) the Company has provided the
Investors with at least three business days’ prior notice of the Change of
Recommendation; provided that, unless the Equity Investment Agreement is
terminated by the Equity Investor or this Agreement is terminated pursuant to
Section 5.1(i), the obligation of the Company to call, give notice of, convene
and hold the Shareholders’ Meeting as promptly as practicable after the date of
this Agreement shall not be limited or otherwise affected by the commencement,
disclosure, announcement or submission to it of any Acquisition Proposal or by
such a Change of Recommendation.

(f) From and after the date hereof,

(1) the Company and each of the Investors will use their reasonable best efforts
in good faith to take, or cause to be taken, all actions, and to do, or cause to
be done, all things necessary, proper or desirable, or advisable, so as to
permit the consummation of the sale of Purchased Securities to the Investors as
promptly as practicable and otherwise to enable consummation of the transactions
contemplated hereby subject to the terms and conditions hereof;

(2) the Company will use its reasonable best efforts in good faith to, take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or advisable, so as to permit the consummation
of the sale of Equity Investor’s Purchased Securities to the Equity Investor and
the Recapitalization as promptly as practicable and otherwise to enable
consummation of the transactions contemplated hereby subject to the terms and
conditions hereof and the Equity Investment Agreement; and

(3) the Company will use its reasonable best efforts in good faith to consummate
the sale of all insurance policies of the Company set forth in Section 3.1(f) of
the Disclosure Schedule prior to the Closing Date on terms reasonably acceptable
to the Investors (the “Life Insurance Policy Sale”).

3.2 Access to Information. From and after the date hereof and until the Closing
Date, the Investors shall be entitled, through their officers, employees and
Representatives (including their respective legal advisors and accountants), to
make such investigation of the properties, businesses and operations of the
Company and its Subsidiaries and such access to the offices,

 

26



--------------------------------------------------------------------------------

books and records and Tax reporting positions of the Company and its
subsidiaries as they reasonably request and to make extracts and copies of such
books and records at their own respective expenses. Any such investigation and
examination shall be conducted during regular business hours and under the
supervision of the Company’s personnel and in such manner so as not to interfere
with the normal operations of the Company. Notwithstanding anything to the
contrary, the Company shall not be required to disclose any information to the
Investors if such disclosure would (i) result in the breach of any
attorney-client or other legal privilege, or (ii) contravene any applicable
laws, fiduciary duty or binding agreement entered into prior to the date hereof.
The Company shall cause the officers, employees, consultants, agents,
accountants, attorneys and other Representatives of the Company and its
Subsidiaries to reasonably cooperate with the Investors and their
representatives in connection with such investigation and examination.

3.3 Conduct of the Business. Prior to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 5.1, the Company shall, and
shall cause each Company Subsidiary to, use commercially reasonable efforts to
carry on its business in the ordinary course of business and use reasonable best
efforts to maintain and preserve its and such Company Subsidiary’s business
(including its organization, assets, properties, goodwill and insurance
coverage) and preserve its business relationships with customers, strategic
partners, suppliers, distributors and others having business dealings with it.
Between the date of this Agreement and the Closing, neither the Company nor any
of its Subsidiaries shall, directly or indirectly, without the prior written
consent of each Investor:

(a) issue, deliver, sell, pledge, dispose of, grant, award or encumber any
shares of capital stock, ownership interests or voting securities, or any
options, warrants, convertible securities or other rights of any kind to acquire
or receive any shares of capital stock, any other ownership interests or any
voting securities of the Company or any of its Subsidiaries (except for
(A) issuances of stock in exercise of options granted under the Benefit Plans as
disclosed on Section 2.2(b) of the Disclosure Schedule or (B) issuances in
accordance with this Agreement and the Equity Investment Agreement);

(b) declare, authorize, set aside, make or pay any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of its capital stock (except any dividend or distribution by a Subsidiary of the
Company to the Company or wholly-owned subsidiary of the Company);

(c) adjust, recapitalize, reclassify, combine, split, subdivide, redeem,
purchase or otherwise acquire any shares of capital stock of the Company or any
Subsidiary that is not wholly-owned, or adjust, recapitalize, reclassify,
combine, split or subdivide any capital stock or other ownership interests of
any of the Company’s wholly-owned subsidiaries;

(d) except as contemplated by the Recapitalization, incur or modify in any
material respect the terms of any indebtedness for borrowed money, or assume,
guarantee or endorse, or otherwise as an accommodation become responsible for,
the obligations of any person, or make any loans, advances or capital
contributions to, or investments in, any other person (other than a wholly-owned
subsidiary of the Company), except (i) in the ordinary course of business up to
an aggregate amount of $2,500,000 and (ii) incurring additional indebtedness

 

27



--------------------------------------------------------------------------------

under the Company’s revolving credit facility in an amount not to exceed
$10,000,000, it being understood that indebtedness incurred under one of the
foregoing clauses (i) or (ii) shall not reduce the amount of indebtedness
permitted to be incurred under the other clause; or

(e) amend (other than in a manner permitted pursuant to Section 4.10 with
respect to the Equity Investment Agreement), or waive any rights under, the
Equity Investment Agreement, or any agreements relating to the Recapitalization.

3.4 Confidentiality. All information furnished prior to the Closing to a party
or its advisor by a party or its advisor in connection with the transactions
contemplated hereby shall be subject to, and the recipient of such information
shall hold all such information in confidence in accordance with, and to the
extent required by, the provisions of the Confidentiality Agreement between the
Company and the applicable Investor.

3.5 Option Plan. Prior to Closing, the Company will adopt a plan (“New Option
Plan”) relating to the grant of stock options to its officers, directors and
employees, the terms of which New Option Plan shall be to the reasonable
satisfaction of each Investor.

3.6 Voting. Subject to the terms and conditions set forth herein, Sagard hereby
agrees that if it or any Affiliate under its control is the record owner of any
shares of Common Stock on the record date of any meeting of the stockholders of
the Company, however called, or the record date of any adjournment or
postponement thereof, with respect to which it owns shares of Common Stock on
the applicable record date, unless otherwise directed by the Company, it will
execute and deliver a proxy card in the usual form to cause all such shares of
Common Stock and any shares of Common Stock of which ownership of record or the
power to vote is hereafter acquired by Sagard prior to the termination of this
Agreement (the “Sagard Shares”) to be voted (to the extent such Sagard Shares
can be lawfully voted) in favor of the transactions contemplated by this
Agreement and the Equity Investment Agreement; provided, that the obligations of
Sagard under this Section 3.6 shall be of no force or effect upon the earlier of
(i) the valid termination of the Equity Investment Agreement pursuant to its
terms or (ii) the valid termination of this Agreement pursuant to Section 5.1.

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Standstill Agreement. (a) Each Investor agrees that, from and after Closing,
without the prior written approval of the Company, neither such Investor nor any
of such Investor’s Affiliates will, directly or indirectly:

(i) purchase, offer or agree to purchase, or otherwise acquire beneficial
ownership of, any Equity Securities (as hereinafter defined), debt securities or
all or substantially all of the assets of the Company;

(ii) (A) make or in any way participate in any solicitation of proxies to vote,
or seek to advise or influence any person with respect to the voting of, any
Voting Shares or other securities of the Company or any of its Subsidiaries,
(B) seek or propose

 

28



--------------------------------------------------------------------------------

to influence, advise, change or control the management, Board of Directors,
policies, affairs or strategy of the Company or any of its Subsidiaries, in each
case by way of any public communication intended for such purpose (it being
understood that this clause (B) shall not prohibit Sagard from complying with
its fiduciary and contractual obligations or exercising its rights under
Section 4.3 or any Board Representative from performing his or her duties as a
director of the Company), (C) make or encourage others to make a proposal for
any transaction which would result in a Change of Control (as defined below) or
(D) take any action to form, join or in any way participate in any partnership,
syndicate or other group (as defined in Rule 13d-5(b)(1) under the Exchange Act,
as in effect on the date hereof) with respect to Equity Securities or debt
securities with a view to circumventing the provisions of this Section 4.1 or
otherwise act in concert with any person for the purpose of circumventing the
provisions of this Agreement;

(iii) deposit any Equity Securities in a voting trust or similar agreement or
subject any Equity Securities to any arrangement or agreement with respect to
the voting of such Equity Securities, in each case with a view to circumventing
the restrictions imposed on such Investor under Section 4.1; provided, however,
that this Section 4.1(a)(iii) shall not prohibit any such arrangement solely
among such Investor and any of the controlled Affiliates of such Investor;

(iv) propose (or publicly announce or otherwise disclose an intention to
propose), solicit, offer, seek to effect, negotiate with or provide any
confidential information relating to the Company or its business to any other
person with respect to, any tender or exchange offer, merger, consolidation,
share exchange, business combination, restructuring, recapitalization or similar
transaction involving the Company; provided, that nothing set forth in this
Section 4.1(a)(iv) shall prohibit such Investor from soliciting, offering,
seeking to effect and negotiating with any person with respect to Transfers of
Equity Securities otherwise permitted by this Article IV;

(v) publicly or privately make or in any way advance any request or proposal to
amend, modify or waive any provision of this Agreement; or

(vi) announce an intention to do, or solicit, assist, prompt, induce or attempt
to induce any person to do, any of the actions restricted or prohibited under
subparagraphs (a)(i) through (v) above.

(b) Notwithstanding anything in this Agreement, the foregoing provisions of
Section 4.1(a) shall not prohibit activities of any Investor or the Affiliates
of such Investor in the ordinary course of their respective businesses which
would otherwise violate the provisions of Section 4.1(a) (such activities,
“permitted activities”) provided that (i) appropriate “information barriers” are
established between (A) individuals who are working on behalf of such Investor
and its Subsidiaries’ and its Representatives to whom confidential information
regarding the Company is disclosed hereunder and (B) those individuals who
engage in permitted activities which “information barriers” will prevent
confidential information regarding the Company from being disclosed to such
individuals, (ii) such permitted activities are conducted only in accordance
with the policies and procedures governing such information barriers and with
applicable law, (iii) the individuals engaging in permitted activities are not
acting at the direction

 

29



--------------------------------------------------------------------------------

of such Investor or any of its Representatives to whom confidential information
regarding the Company has been disclosed hereunder and (iv) such activities are
not undertaken with a view to circumventing the provisions of Section 4.1.

(c) Each Investor’s obligations under Sections 4.1(a) shall terminate on the
earliest of (a “Standstill Termination Date”): (i) the date on which such
Investor and its Affiliates beneficially own less than 10% of the issued and
outstanding Voting Shares; (ii) the date on which the Company’s Board of
Directors (x) publicly recommends that shareholders tender their shares to any
person who has publicly announced or commenced a tender or exchange offer which,
if consummated, would result in a Change of Control, or (y) fails to recommend
that shareholders reject such an offer within ten (10) business days after its
public announcement (including a public filing) or commencement or otherwise
fails to make a “stop-look-and-listen” communication to the stockholders of the
Company within such time period; (iii) the public announcement (including a
public filing) by the Company that it is “for sale” in a transaction, or that it
recommends a proposed transaction, that would result in a Change of Control;
(iv) the execution by the Company of a definitive agreement which, if
consummated, would result in a Change of Control; (v) the public announcement
(including a public filing) by or on behalf of any person (other than such
Investor and its Affiliates) or “group”, as such term is defined in
Section 13(d)(3) of the Exchange Act (other than any group that includes such
Investor or any of its Affiliates) of the commencement of a bona fide proxy or
consent solicitation to elect or remove a majority of the Board of Directors
which is not, within ten (10) days after the announcement of such proxy or
consent solicitation, publicly opposed by the Board of Directors; (vi) failure
of any individual who is duly designated by Sagard and duly qualified to serve
as a Board Representative on the Board of Directors as provided in Section 4.3
to become a member of the Board of Directors which failure results from a breach
by the Company of its obligations under Section 4.3; or (vii) the date the
Common Stock ceases to trade on NASDAQ.

A “Change of Control” shall be deemed to have occurred (i) if any person or
group (other than such Investor and its Affiliates) shall acquire beneficial
ownership of more than 50% of the Voting Shares issued and outstanding (it being
understood, for removal of doubt, that the transactions contemplated hereby and
by the Equity Investment Agreement do not, by themselves, constitute a Change of
Control), (ii) upon consummation of a merger or consolidation of the Company
into or with another person (other than such Investor and its Affiliates) in
which the shareholders of the Company immediately prior to the consummation of
such transaction shall own less than 50% of the voting securities of the
surviving person (or the parent of the surviving person where the surviving
person is wholly owned by the parent person) immediately following the
consummation of such transaction, or (iii) upon the consummation of the sale,
transfer or lease (but not including a transfer or lease by pledge or mortgage
to a bona fide lender) of all or substantially all of the assets of the Company
to another person other than a Company Subsidiary.

As used herein, “Equity Securities” means, at any time, all Voting Shares and
other securities of any person convertible into, or exchangeable or exercisable
for, Voting Shares, in each case then issued and outstanding. “Voting Shares”
means, at any time, all Common Stock and other voting shares (if any) of the
Company, in each case then issued and outstanding. As used herein, “beneficial
ownership”, “beneficially own” and correlative terms have the meaning set forth
in Rule 13d-3 and Rule 13d-5 under the Exchange Act and, for the

 

30



--------------------------------------------------------------------------------

avoidance of doubt, it is understood and agreed that the following shall apply
for the purpose of calculating the beneficial ownership of Voting Shares of any
person for any purpose under this Section 4.1: (i) any Equity Security that is
convertible into, or exchangeable or exercisable for, any Voting Shares and is
beneficially owned by such person or any of its Affiliates shall be treated as
fully converted, exchanged or exercised, as the case may be, into or for the
underlying Voting Shares (regardless of when or on what conditions such
conversion, exchange or exercise may occur), (ii) Equity Securities that are
beneficially owned by such person and each of its Affiliates, or by any member
of a group of which such person or any of its Affiliates is a member pursuant to
said Rule 13d-5, shall be aggregated as if beneficially owned by such person and
(iii) any Equity Security that is convertible into, or exchangeable or
exercisable for, Voting Shares and is beneficially owned by any person other
than such person or any of its Affiliates shall not be taken into account.

(d) The provisions of this Section 4.1 shall supersede the standstill provisions
of an Investor’s Confidentiality Agreement in their entirety from and after the
Closing.

4.2 Transfer Restrictions.

(a) Restrictions on Transfer. Except as otherwise permitted in this Agreement,
for a period ending on the earlier of (x) twelve months after the Closing Date
or (y) the occurrence of a Standstill Termination Date, each Investor will not
transfer, sell, assign or otherwise dispose of (“Transfer”) any Purchased
Securities, and after such period each Investor may Transfer the Purchased
Securities (A) only in a privately negotiated transaction to any person or group
of persons that would not acquire pursuant to such Transfer beneficial ownership
of 10% or more of the issued and outstanding shares of Common Stock or (B) into
the public market (in a registered public offering, pursuant to Rule 144 under
the Securities Act or otherwise, including through any broker, dealer or
underwriter, acting in a capacity as such, that purchases Purchased Securities
for distribution) provided that such Investor does not knowingly (without,
however, imposing a duty of inquiry on such Investor) effect any public market
sale or transfer that would result in any person or Group acquiring beneficial
ownership of 10% or more of the issued and outstanding shares of Common Stock.

(b) Permitted Transfers. Notwithstanding Section 4.2(a), each Investor shall be
permitted to Transfer any portion or all of its Common Stock acquired pursuant
to this Agreement at any time under the following circumstances:

(i) Transfers to (A) any Affiliate of such Investor, provided that for the
purposes of this clause (i) the term “Affiliate” shall only include (I) the
entities controlled, directly or indirectly, by such Investor, and (II) with
respect to Sagard, Power Corporation of Canada or any wholly-owned (other than
qualifying shares issued to directors) subsidiary of Power Corporation of Canada
formed solely and expressly for the purpose of acquiring such Common Stock, or
(B) any direct or indirect limited partner or shareholder of such Investor, but
in each case only if the transferee agrees in writing for the benefit of the
Company to be bound by the terms of this Agreement (any such transferee shall be
included in the term “Investor”); and

 

31



--------------------------------------------------------------------------------

(ii) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction that has,
without the participation of any Investor, resulted in a Change of Control
involving the Company or any Company Subsidiary.

Other than pursuant to a transaction contemplated by Section 4.2(b)(ii) above,
each Investor agrees that it will not Transfer any interest in any transferee
pursuant to this Section 4.2(b), unless (x) prior thereto the Purchased
Securities held by such entity are transferred to such Investor or to one or
more of the permitted transferees pursuant to this Section 4.2(b) and/or
(y) such transferee remains a person to which such Investor is permitted to
transfer any portion or all of its Common Stock under Section 4.2(b)(i)
following such Transfer. Any such Transfer pursuant to clause (i) of this
Section 4.2(b) shall be void unless each transferee shall agree that prior to
such time as it ceases to be a Person to which such Investor is permitted to
Transfer any portion or all of its Common Stock under clause (i) of this
Section 4.2(b), it shall Transfer the Purchased Securities it holds to such
Investor or one or more permitted transferees of such Investor pursuant to this
Section 4.2(b).

4.3 Governance Matters.

(a) The Company will promptly cause one person nominated by Sagard to be elected
or appointed to the Board of Directors (the “Board Representative”), effective
as of the Closing. The election or appointment of the Board Representatives will
be subject to satisfaction of the “independent director” requirements as such
term is defined in the rules and regulations promulgated by NASDAQ, as well as
all legal and governance requirements regarding service as a director of the
Company and to the reasonable approval of the Nominating and Governance
Committee of the Board of Directors (such approval not to be unreasonably
withheld or delayed). At or prior to Closing, the Company shall take all
corporate and other action necessary (x) to cause one of the existing directors
to resign, and (y) to cause the individual designated by Sagard to be elected or
appointed to the Board of Directors effective as of Closing for an initial term
ending at the next annual meeting of the shareholders of the Company. As of the
date hereof, Sagard has designated Daniel Friedberg as a nominee for Board
Representative, and the Company acknowledges that, based upon information
regarding such nominees provided to the Company by Sagard as of the date of this
Agreement, the said nominee meets all the legal and governance requirements
regarding service as a director of the Company, as well as the “independent
director” requirements as such term is defined in the rules and regulations
promulgated by NASDAQ, as of such date. Any individual subsequently designated
by the Investor pursuant to this Section 4.3 must be reasonably acceptable to
the Company and shall be required to be “independent” as such term is defined in
the rules and regulations promulgated by NASDAQ. If any Board Representative is
not “independent”, such Board Representative shall not be entitled to serve on
the Board of Directors and shall immediately resign from the Board of Directors.

(b) Subsequent to the appointment of the Board Representative in accordance with
Section 4.3(a) above, Sagard shall have the right to designate or nominate (as
applicable) one Board Representative so long as Sagard beneficially owns 10% or
more of the then outstanding Common Stock. If Sagard beneficially owns less than
10% of the then outstanding

 

32



--------------------------------------------------------------------------------

Common Stock, the Company shall have no obligation pursuant to this Agreement to
cause any nominees presented to the shareholders of the Company for election of
the Board of Directors to include any nominee designated by Sagard.

(c) For so long as Sagard has the right to designate or nominate one director
pursuant to Section 4.3(b) above, and subject at all times to the last sentence
of Section 4.3(a), the Company and the Nominating and Governance Committee of
the Board of Directors shall take such action as is required under applicable
law, the rules and regulations in effect at such time of NASDAQ or such other
market on which the Common Stock is then listed or quoted, the Company’s
articles of association and its bylaws to include on the Board of Directors or
in the slate of nominees recommended by the Board of Directors such person
designated or nominated, as the case may be, by Sagard pursuant to
Section 4.3(b). The Company shall use its reasonable best efforts to have the
Board Representative elected as a director of the Company and the Company shall
solicit proxies for such person to the same extent as it does for any of its
other nominees to the Board of Directors. For so long as Sagard has the right to
designate or nominate one director pursuant to Section 4.3(b) above, and subject
at all times to the last sentence of Section 4.3(a), in the event that a vacancy
is created at any time by the death, disability, retirement, resignation or
removal of any Board Representative, Sagard may designate or nominate, as
applicable, another individual to be elected to fill the vacancy created
thereby, and the Company hereby agrees to take, at any time and from time to
time, all actions necessary to accomplish the same.

(d) All obligations of the Company pursuant to Section 4.3 shall terminate, and,
upon request by the Board of Directors, Sagard shall cause the Board
Representative to resign promptly from the Board of Directors, in each case upon
Sagard ceasing to have the right to designate or nominate one director pursuant
to Section 4.3(b). In addition, upon request by the Board of Directors, Sagard
shall cause its Board Representative to resign promptly at any time that Sagard
is no longer entitled to nominate or designate a Board Representative pursuant
to Section 4.3(b). Any vacancy created by such resignation may be filled by the
Board of Directors or the shareholders of the Company in accordance with the
Company’s articles of incorporation, the bylaws and applicable law. The Company
may implement this provision by requiring the execution and delivery of a
resignation letter by the Board Representative subject to termination of
designation or nomination rights.

(e) The Board Representative shall be entitled to serve on each committee of the
Board of Directors (in accordance with applicable laws and the rules and
regulations promulgated by NASDAQ). Any Board Representative who is not a member
of a committee of the Board of Directors shall have the right to attend and
observe (but not vote at) each meeting of such committee (and to receive from
the Company copies of all notices, information and other material provided to
members of such committee).

(f) The Board Representative shall be entitled to the same compensation, if any,
and same indemnification in connection with his or her role as a director as the
other members of the Board of Directors, and the Board Representative shall be
entitled to reimbursement for documented, reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors or any committees
thereof, to the same extent as the other members of the Board of Directors. The
Company shall notify the Board Representative of all

 

33



--------------------------------------------------------------------------------

regular and special meetings of the Board of Directors and shall notify the
Board Representative of all regular and special meetings of any committee of the
Board of Directors of which the Board Representative is a member. The Company
shall provide the Board Representative with copies of all notices, minutes,
consents and other materials provided to all other members of the Board of
Directors concurrently as such materials are provided to the other members.

4.4 Observer Rights. Tinicum may designate one Person, in the aggregate, to
attend meetings of the Board of Directors and the Compensation Committee as an
observer (“Observer”), for so long as Tinicum beneficially owns 10% or more of
the then outstanding Common Stock. If Tinicum beneficially owns less than 10% of
the then outstanding Common Stock, the Company shall have no obligation pursuant
to this Agreement to permit any Person designated by Tinicum to attend meetings
of the Board of Directors, the Compensation Committee or otherwise under this
Section 4.4. The Observer shall be entitled to receive notice of and have the
right to attend any and all meetings of the Board of Directors and the
Compensation Committee in an observer capacity, and the Company shall provide
the Observer with copies of all notices, minutes, consents and other material in
connection therewith at the same time as such materials are distributed to
members of the Board of Directors and the Compensation Committee; provided, that
(A) Tinicum shall cause the Observer to agree to hold in confidence and trust
and to act in a fiduciary manner with respect to all information provided to
such Observer pursuant hereto and (B) the Company, the Board of Directors and
the Compensation Committee shall have the right to withhold any information and
to exclude Observer from any meeting or portion thereof (1) if doing so is, in
the opinion of counsel to the Company, advisable or necessary to protect the
attorney-client privilege between the Company and counsel or (2) if the Board of
Directors or the Compensation Committee determines in good faith, after
consultation with counsel, that fiduciary requirements under applicable law
would make attendance by such Observer not advisable. The Observers shall have
no right to vote on any matters presented to the Board of Directors or the
Compensation Committee. All obligations of the Company pursuant to this
Section 4.4 shall terminate, and, upon request by the Board of Directors,
Tinicum shall cause the Observer to resign promptly from the Board of Directors
and the Compensation Committee, in each case upon Tinicum ceasing to have the
right to designate an Observer pursuant to this Section 4.4. In addition, upon
request by the Board of Directors, Tinicum shall cause its Observer to resign
promptly at any time that Tinicum is no longer entitled to nominate or designate
an Observer pursuant to this Section 4.4. The Observer shall be entitled to
reimbursement for documented, reasonable out-of-pocket expenses incurred in
attending meetings of the Board of Directors and the Compensation Committee, to
the same extent as members of the Board of Directors and the Compensation
Committee.

4.5 Preemption Rights. If at any time after the Closing Date, the Company makes
any public or non-public offering of Common Stock (or securities convertible or
exchangeable into or exercisable for Common Stock) (“New Securities”), other
than pursuant to the issuance or exercise of New Securities (i) under any
Benefit Plan currently listed in Section 2.2(b) of the Disclosure Schedule or
(ii) in any direct or indirect business combination or acquisition transaction
involving the Company or a Company Subsidiary, each Investor shall be afforded
the opportunity to acquire from the Company for the same price (before adding
any underwriting discounts or sales commissions) and on the same terms as such
New Securities are proposed to be offered to others, up to the amount of New
Securities required to enable such Investor to maintain its proportionate
interest in the Company represented by the number of shares of

 

34



--------------------------------------------------------------------------------

Common Stock acquired by the Investor at the Closing Date. The amount of New
Securities that each Investor shall be entitled to purchase shall be determined
by multiplying (x) the total number of such offered New Securities by (y) a
fraction, the numerator of which is the number of shares of Common Stock held by
such Investor and the denominator of which is the number of shares of Common
Stock outstanding, in each case, before giving effect to such issuance. An
Investor must exercise its rights under this Section 4.5 within ten business
days of its receipt of written notice from the Company of its intent to make
such a public or non-public offering which notice shall also contain the
material terms (including price terms) of such offering. The rights of each
Investor under this Section 4.5 shall terminate upon the first date on which
such Investor beneficially owns less than 10% of the outstanding Common Stock.

4.6 Legend. (a) Each Investor agrees that all certificates or other instruments
representing the Common Stock subject to this Agreement will bear a legend
substantially to the following effect:

(1) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

(2) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF AUGUST 20,
2008, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

(b) Upon the reasonable request of any Investor, at a time when such legend is
no longer required under the Securities Act and applicable state laws, the
Company shall promptly cause clause (1) of the legend to be removed from any
certificate for any Purchased Securities to be Transferred in accordance with
the terms of this Agreement and clause (2) of the legend shall be removed upon
the expiration of such transfer and other restrictions set forth in this
Agreement. Each Investor acknowledges that the Purchased Securities have not
been registered under the Securities Act or under any state securities laws and
agrees that it will not sell or otherwise dispose of any of the Purchased
Securities, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws.

4.7 Exchange Listing. The Company shall promptly use its reasonable best efforts
to cause the shares of Common Stock to be issued pursuant to this Agreement to
be approved for listing on NASDAQ, subject to official notice of issuance, as
promptly as practicable, and in any event before the Closing if permitted by the
rules of NASDAQ.

 

35



--------------------------------------------------------------------------------

4.8 Use of Proceeds. The Company shall use the proceeds from the sale of the
Purchased Securities, as contemplated by the Recapitalization, to (a) partially
repay indebtedness under the First Lien Credit and Guaranty Agreement, dated as
of October 24, 2007, between the Company and the other parties thereto ( the
“First Lien Credit Facility”) and the Second Lien Credit and Guaranty Agreement,
dated as of October 24, 2007, between the Company and the other parties thereto
(the “Second Lien Credit Facility”), (b) settlement of certain interest rate
swap agreements currently existing between the Company and Goldman Sachs & Co.,
in case of each of (a) and (b) above, in accordance with Section 1.2(c)(ii)(H)
of the Disclosure Schedule, (c) settlement of certain amounts owed under the
Mortgage and Security Agreement, dated as of June 30, 2006, by and between the
Company and Fifth Third Bank, as amended, (d) payment of fees and expenses
incurred in connection with the transactions contemplated by this Agreement, the
Institutional Investors’ Purchase Agreement and the Recapitalization and
(e) shall use any proceeds remaining after uses described in (a) through
(d) above for general corporate purposes. Company will use all reasonable
efforts to cause the transactions contemplated by the Recapitalization to be
consummated by the Closing Date; provided, however, that, except with respect to
fees and expenses the Company is required to pay pursuant to the
Recapitalization, nothing in this Section 4.8 shall require the Company to pay
any consideration (including any fees or expenses not currently contemplated by
the terms of the Recapitalization) to any person.

4.9 Transaction Fee. At the Closing, so long as Sagard has paid the applicable
Purchase Price to the Company, the Company will pay $180,000 to Sagard with
respect to diligence expenses incurred by Sagard in connection herewith.

4.10 Amendments to Equity Investment Agreement. Nothing contained herein shall
preclude the Company from amending the terms of the Equity Investment Agreement
on or prior to the Closing to the extent that such amendments do not reduce the
purchase price payable thereunder, do not change the number of shares of Common
Stock to be purchased thereunder or otherwise adversely impact the Company or
any Investor; provided that (i) any such amendment which would necessitate a
prior consent under the terms of either or both of the First Lien Forbearance
Agreement and the Second Lien Forbearance Agreement may not be made unless and
until such consent has been obtained and (ii) any such amendments which are
beneficial to the Equity Investor are also offered to the Investors prior to
such amendments taking effect; provided, further, that such offer shall be made
only to the extent such amendment to the Equity Investment Agreement is to a
provision for which there is a corresponding provision in this Agreement.

ARTICLE V

TERMINATION

5.1 Termination. This Agreement may be terminated prior to the Closing:

(a) by mutual written agreement of the Company and an Investor;

(b) by either the Company or an Investor, upon written notice to the other
parties, in the event that the Closing does not occur on or before December 31,
2008 (the “Termination Date”); provided, however, that the right to terminate
this Agreement

 

36



--------------------------------------------------------------------------------

pursuant to this Section 5.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date;

(c) by either the Company or an Investor, upon written notice to the other
parties, in the event that any Governmental Entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable;

(d) by either the Company or an Investor if the issuance of Common Stock
pursuant to this Agreement or the Equity Investment Agreement shall not have
been approved by the shareholders of the Company by the Company Requisite Vote
at the Shareholders’ Meeting called for this purpose or any postponement or
adjournment thereof;

(e) by an Investor if there shall have been a breach of any representation,
warranty, covenant or agreement on the part of the Company contained in this
Agreement such that the conditions set forth in Section 1.2(c)(ii)(A) or
1.2(c)(ii)(B) would not be satisfied and, in either such case, such breach is
incapable of being cured by the Termination Date; provided that no Investor
shall have the right to terminate this Agreement pursuant to this Section 5.1(e)
if such Investor is then in material breach of any of its covenants or
agreements contained in this Agreement;

(f) by the Company if there shall have been a breach of any representation,
warranty, covenant or agreement on the part of an Investor contained in this
Agreement such that the conditions set forth in Section 1.2(c)(iii)(A) or
1.2(c)(iii)(B) would not be satisfied with respect to such Investor and, in
either such case, such breach is incapable of being cured by the Termination
Date; provided that the Company shall not have the right to terminate this
Agreement pursuant to this Section 5.1(f) if the Company is then in material
breach of any of its covenants or agreements contained in this Agreement;

(g) by the Company, prior to the approval of the Shareholder Proposal, if the
Company concurrently with such termination enters into a definitive agreement
with respect to a Superior Proposal;

(h) by either the Company or an Investor, if the Equity Investment Agreement has
been validly terminated;

(i) by an Investor, (A) following a Change of Recommendation by the Board of
Directors or any committee thereof, (B) if the Company enters into any
Acquisition Proposal Documentation, or (C) if the Company fails to include the
Board Recommendation in the proxy statement relating to the Shareholders’
Meeting;

(j) automatically, without any action by either the Company or the Investor,
(A) simultaneously with the termination of the First Lien Forbearance Agreement
or Second Lien Forbearance Agreement in accordance with its respective terms,
(B) if any of the Company and/or the Company Subsidiaries (collectively, the
“Group Members”)

 

37



--------------------------------------------------------------------------------

shall commence any case, proceeding or other action (x) under any existing or
future law of any jurisdiction, relating to bankruptcy, insolvency,
reorganization or similar laws relating to relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, seeking reorganization, arrangement, adjustment, winding
up, liquidation, dissolution or composition or similar action with respect to it
or its debts generally or (y) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets or (C) there shall be commenced against any Group
Member any case, proceeding or other action of a nature referred to in clause
(B) above that results in the entry of an order for relief or any such
adjudication or appointment; or

(k) by an Investor, upon written notice to the Company, if, (A) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in Section 5.1(j)(B) that remains undismissed or undischarged
for a period of 60 days, (B) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof, (C) any Group Member shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in Section 5.1(j)(A) or 5.1(j)(B), or
clauses (A) or (B) above; (D) any Group Member shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due or (E) or any Group Member shall make a general assignment for the
benefit of its creditors.

The Company agrees it shall provide the Investor with prompt written notice of
any action or event referred to in Sections 5.1(i), 5.1(j) or 5.1(h) which
either has resulted in, or would with the giving of notice and/or the lapse of
time or both result in, either the termination of this Agreement or the Investor
having a right to terminate this Agreement pursuant to any such Section.

5.2 Effects of Termination. In the event of any termination of this Agreement as
provided in Section 5.1, this Agreement (other than this Section 5.2 and
Article VI, which shall remain in full force and effect) shall forthwith become
wholly void and of no further force and effect; provided, that any such
termination of this Agreement by or with respect to less than all of the
Investors shall not be a termination of this Agreement by or with respect to any
other Investors (such other Investors, the “Other Investors”) and the rights and
obligations of the Other Investors with respect to the Company, and the
Company’s rights and obligations with respect to the Other Investors, shall not
be affected by any such termination; provided, further, that nothing herein
shall relieve any party from liability for intentional breach of this Agreement
or fraud; and, provided, further, that the maximum aggregate liability of any
Investor arising out of a breach of this Agreement shall not exceed an amount
equal to the Purchase Price paid by such Investor.

 

38



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Survival. Each of the representations and warranties set forth in this
Agreement shall terminate at the Closing. Except as otherwise provided herein,
all covenants and agreements contained herein, other than those which by their
terms are to be performed in whole or in part after the Closing, shall terminate
as of the Closing. Nothing contained in this Agreement shall preclude an
Investor from commencing a claim against the Company asserting a violation of
Rule 10b-5 under the Exchange Act in respect of any matter that was not
otherwise Previously Disclosed.

6.2 Expenses. Except as otherwise provided herein, each of the parties will bear
and pay all other costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated pursuant to this Agreement.

6.3 Amendment. No amendment or waiver of any provision of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.

6.4 Waivers. The conditions to each party’s obligation to consummate the Closing
are for the sole benefit of such party and may be waived by such party in whole
or in part to the extent permitted by applicable law. No waiver of any party to
this Agreement, as the case may be, will be effective unless it is in a writing
signed by a duly authorized officer of the waiving party that makes express
reference to the provision or provisions subject to such waiver.

6.5 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

6.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the Borough of Manhattan, State of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby.

6.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

39



--------------------------------------------------------------------------------

6.8 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a) If to Sagard:

 

Sagard Capital Partners, L.P. 325 Greenwich Avenue Greenwich, Connecticut 06830
Tel:   (203) 629-6700 Facsimile:   (203) 629-6781 Attention:   Daniel Friedberg
with a copy (which copy alone shall not constitute notice) to: Finn Dixon &
Herling LLP 177 Broad Street Stamford, Connecticut 06901 Tel:   (203) 325-5000
Facsimile:   (203) 325-5001 Attention:   Charles J. Downey III, Esq.

(b) If to Tinicum:

 

Tinicum Capital Partners II, L.P. 800 Third Avenue 40th Floor New York, NY 10022
Tel:   (212) 446-9300 Facsimile:   (212) 750-9264 Attention:   Robert J. Kelly
with a copy (which copy alone shall not constitute notice) to: Sullivan &
Cromwell LLP 1888 Century Park East Suite 2100 Los Angeles, CA 90067 Tel:  
(310) 712-6600 Facsimile:   (310) 712-8800 Attention:   Alison S. Ressler, Esq.

 

40



--------------------------------------------------------------------------------

(c) If to the Company:

 

X-Rite, Incorporated 4300 44th Street SE Grand Rapids, MI 49512 Tel:
(616) 803-2309 Facsimile:   (616) 803-2530 Attention:   Thomas Vacchiano with
copies (which copies alone shall not constitute notice) to: Shearman & Sterling
LLP 599 Lexington Ave. New York, NY 10022 Tel: (212) 848-4000 Facsimile:   (212)
848-7179 Attention:   Creighton O’M. Condon, Esq. Scott Petepiece, Esq

 

and

 

McDermott Will & Emery LLP 227 West Monroe Chicago, IL 60606 Tel: (312) 984-7563
Facsimile:   (312) 983-7700 Attention:   Helen Friedli, Esq.

6.9 Entire Agreement, Etc. (a) This Agreement (including the Exhibits, Schedules
and Disclosure Schedule hereto) constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof;
and (b) this Agreement will not be assignable by operation of law or otherwise
(any attempted assignment in contravention hereof being null and void); provided
that an Investor may assign its rights and obligations under this Agreement to
(i) any Affiliate of such Investor (provided that for the purposes of this
Section 6.9 the term “Affiliate” shall have the meaning given to such term in
Section 4.2(b)(i)) or (ii) the general partner or managing member of such
Investor, but in each case only if the transferee agrees in writing for the
benefit of the Company (with a copy thereof to be furnished to the Company) to
be bound by the terms of this Agreement (any such transferee shall be included
in the term “Investor”); provided, further, that no such assignment shall
relieve such Investor of its obligations hereunder. Without limiting the
foregoing and other than with respect to transfers to such Affiliates (as such
term is defined in Section 4.2(b)(i)) none of the rights of an Investor
hereunder shall be assigned to, or enforceable by, any person to whom such
Investor may Transfer Purchased Securities.

6.10 Other Definitions. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.

 

41



--------------------------------------------------------------------------------

(a) “Acquisition Proposal” means, other than transactions contemplated by this
Agreement and the Equity Investment Agreement, any proposal or offer from a
third party relating to (i) any direct or indirect acquisitions of assets of the
Company and its Subsidiaries equal to 15% or more of the consolidated assets of
the Company and its Subsidiaries or to which 15% or more of the Company’s
revenues or earnings on a consolidated basis are attributable, (ii) any direct
or indirect acquisition of beneficial ownership (as defined under
Regulation 13(d) of the Exchange Act) of 15% or more of any class of equity
securities of the Company or any tender offer or exchange offer that, if
consummated, would result in any person or group directly or indirectly
beneficially owning 15% or more of any class of equity securities of the
Company, or (iii) any merger, consolidation, recapitalization, liquidation,
dissolution or other business combination, or other similar transaction
involving the Company;

(b) the term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise; provided, however, that, with respect to Sagard, Power Financial
Corporation and any entity directly or indirectly controlled by Power Financial
Corporation shall not be deemed to be an Affiliate of Sagard for any purpose
under this Agreement;

(c) the word “or” is not exclusive;

(d) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(e) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(f) “business day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York or in the State of Michigan generally are authorized or required by law or
other governmental actions to close;

(g) “Confidentiality Agreement” means, (i) with respect to Sagard, that certain
letter agreement, dated as of May 29, 2008, between the Company, on the one
hand, and Sagard Capital Partners Management Corporation, on the other hand, and
(ii) with respect to Tinicum, that certain letter agreement, dated as of June 6,
2008, between the Company, on the one hand, and Tinicum Capital Partners II,
L.P., on the other hand;

(h) “First Lien Forbearance Agreement” means that certain Forbearance Agreement
and Amendment No. 1 to the Credit Agreement, dated as of August 20, 2008, among
the Company, Monaco Acquisition Company, X-Rite Global, Incorporated, X-Rite
Holdings,

 

42



--------------------------------------------------------------------------------

Inc., X-Rite MA, Incorporated, Holovision Acquisition Company, XR Ventures, LLC,
GretagMacbeth LLC, Pantone, Inc., Pantone Asia, Inc., Pantone Germany, Inc.,
Pantone India, Inc., Pantone Japan, Inc. and Pantone U.K., Inc., as the credit
parties thereto, and Fifth Third Bank, as administrative agent and collateral
agent for certain financial institutions from time to time party thereto, and
such financial institutions, as lenders;

(i) “person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;

(j) “Second Lien Forbearance Agreement” means that certain Forbearance Agreement
and Amendment No. 1 to the Credit Agreement, dated as of August 20, 2008, among
the Company, OTP, Incorporated, Monaco Acquisition Company, X-Rite Global,
Incorporated, X-Rite Holdings, Inc., X-Rite MA Incorporated, Holovision
Acquisition Company, XR Ventures, LLC, GretagMacbeth LLC, Pantone, Inc., Pantone
Asia, Inc., Pantone Germany, Inc., Pantone India, Inc., Pantone U.K., Inc., as
the credit parties thereto, Goldentree Capital Solutions Fund Financing, as sole
lead arranger and sole bookrunner, and the Bank of New York, as administrative
agent for certain financial institutions from time to time party thereto, and
such financial institutions, as lenders;

(k) “Superior Proposal” means any written Acquisition Proposal that (1) is on
terms that the Board of Directors determines in good faith (after receiving the
advice of its financial advisor and after taking into account all the terms and
conditions of the Acquisition Proposal) are more favorable in the aggregate to
the Company’s shareholders than this Agreement and (2) the Board of Directors
determines is reasonably capable of being consummated; provided that for
purposes of the definition of “Superior Proposal”, the references to “15% or
more” in the definition of Acquisition Proposal shall be deemed to be references
to “50.1%”; and

(l) all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.

6.11 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

6.12 Severability. If any provision of this Agreement or the application thereof
to any person (including, the officers and directors of the Investor and the
Company) or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

43



--------------------------------------------------------------------------------

6.13 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the parties hereto, any benefit, right or remedies.

6.14 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.

6.15 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with the other
party hereto and receiving its consent (which shall not be unreasonably withheld
or delayed) and each party shall coordinate with the other with respect to any
such news release or public disclosure.

6.16 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to seek specific performance of the terms hereof, this being
in addition to any other remedies to which they are entitled at law or equity.

6.17 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement and the Registration Rights Agreement are
several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under either this Agreement or the Registration Rights
Agreement. Nothing contained herein or in the Registration Rights Agreement, and
no action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as, and the Company acknowledges that the Investors do
not so constitute, a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Investors are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by either this Agreement or the Registration Rights Agreement and
the Company acknowledges that the Investors are not acting in concert or as a
group, and the Company will not assert any such claim, with respect to such
obligations or the transactions contemplated hereby or thereby. The Company
acknowledges and each Investor confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. Each Investor shall be entitled to independently
protect and enforce its rights, including the rights arising out of this
Agreement or out of the Registration Rights Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

* * *

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

X-RITE, INCORPORATED

By:

 

/s/ Thomas J. Vacchiano Jr.

Name:

  Thomas J. Vacchiano Jr.

Title:

  Chief Executive Officer SAGARD CAPITAL PARTNERS, L.P. By: Sagard Capital
Partners GP, Inc., its general partner

By:

 

/s/ Daniel Friedberg

Name:

  Daniel Friedberg

Title:

  Chief Executive Officer TINICUM CAPITAL PARTNERS II, L.P.

By: Tinicum Lantern II L.L.C., its general partner

By:

 

/s/ Robert J. Kelly

Name:

  Robert J. Kelly

Title:

  Member TINICUM CAPITAL PARTNERS II PARALLEL FUND, L.P.

By: Tinicum Lantern II L.L.C., its general partner

By:

 

/s/ Robert J. Kelly

Name:

  Robert J. Kelly

Title:

  Member TINICUM CAPITAL PARTNERS II EXECUTIVE FUND L.L.C. By: Tinicum Lantern
II L.L.C., its managing member

By:

 

/s/ Robert J. Kelly

Name:

  Robert J. Kelly

Title:

  Member



--------------------------------------------------------------------------------

Schedule 1

 

Investor

   Shares    Aggregate Investment

Sagard Capital Partners, L.P.

   9,076,667    $ 27,230,001

Tinicum Capital Partners, L.P.;

   9,181,451    $ 27,544,353

Tinicum Capital Partners II Parallel Fund, L.P.; and

   47,750    $ 143,250

Tinicum Capital Partners II Executive Fund L.L.C.

   27,466    $ 82,398            

Total for Tinicum

   9,256,667    $ 27,770,001